LE PRESIDENT DU FASO,
PRESIDENT DU CONSEIL DES MINISTRES,

VU la Constitution :

VU le décret n° 2002204/PRES du 6 juin 2002 portant
nomination du Premier Ministre ;

VU le décret n°2004003/PRES/PM du 17 janvier 2004
portant remaniement du Gouvernement du Burkina Faso ;
VU le décret n°2002255/PRES/PM du 18 juillet 2002
portant attributions des membres du Gouvernement ;

VU le décret n° 2002-364/PRES/PM/MCE du 20 sept: 2002 portant organisation
du Ministère des mines, des carrières et de l’énergie ;

VU  laloï n°0312003/AN du 08 mai 2003 portant
Minier au Burkina Aso ;
Sur rapport du Ministre des mines, des carri et de l'énergie,

Le Conseil des Ministres entendu en sa séanc 1er décembre 2004.

DECRETE &
nan € :
Article 1 : Il est institué trois moduétype de convention minière :
- «modèle de convention mini assorti à un permis de recherche»,
type assorti à un permis d’exploitation industrielle » ;
fière type assorti à un permis

- «modèle de convention min
- «modèle de convention
d’exploitation artisanale semi mécanisée » .

Les textes de ces trois documents sont joints en annexe au présent décret.

Article 2: Tout titulaire d’un titre minier est tenu de négocier avec le Ministère chargé
des mines la signature de la convention minière dans les délais maxima ci-après à
compter de la date de signature du titre :

- Six (6) mois pour le permis de recherche ;

- Deux (2) ans pour le permis d’exploitation industrielle de grande mine ;

- Un (1) an pour le permis d’exploitation industrielle de petite mine ;

- Six (6) mois pour le permis d’exploitation artisanale semi-mécanisée.

Passé ce délai, le titre est réputé caduque.

|
|
|
|
|
|
Î
!
|

d
Î
Î
|
|

BURKINA FASO

Model Mining Contract Of 3 February 2005
ecree 2005-049/PRES/PM/MCE Of 3 February 2005)

Copyright 2006 BARROWS COMPANY INC. |
116 Enst 66 Street — New York, NY 10021 |

Article 3 : Le présent décret abroge toutes dispositions antérieures contraires notamment
le décret n° 2002-257/PRES/PM/MCE du 25 juillet 2002 portant adoption du document
intitulé « modèle de convention minière type ».

Article 4 : Le Ministre des mines, des carrières et de l'énergie, le Ministre de
l’environnement et du cadre de vie, le Ministre de l’administration territoriale et de la
décentralisation, le Ministre de commerce, de la promotion de l’artisanat et le Ministre
des finances et du budget sont chargés, chacun en ce qui le concerne de l’exécution du
présent décret qui sera publié au Journal Officiel.

Ouagadougou, 3 février 2005

Blaise COMPAORE
Le Premier Ministre
Paramanga Ernest YONLI
Le Ministre des mines,
des carrières et de l’énergie C4
Abdoulaye Abdoulkader CISSE &

Le Ministre de l’environnement
et du cadre de vie

$
Laurent SEDEGO £
©

Le Ministre du commerce, de la promotiopé,
de l’entreprise et de l’artisanat

Benoît OUATTARA &
Le Ministre de l’administration @Biate
et de la décentralisation

Mounouni FABRE &

Le Ministre des finances et du budget
Jean-Baptiste Marie Pascal COMPAORE

MODELE DE CONVENTION MINIERE TYPE
ASSORTI A UN PERMIS DE RECHERCHE

Le modèle de Convention Minière Type assorti à un Permis de Recherche est présenté
avec deux premières pages à utiliser au choix :

En Page 4 du présent texte : première page de Convention Minière Type assorti à un
Permis de Recherche à utiliser dans l’hypothèse (a) ou le demandeur du Permis de
Recherche est une personne physique.

En page 5 du présent texte : première page de Convention Minière Type assorti à un
Permis de Recherche à utiliser dans l’hypothèse (a) ou le demandeur du Permis de
Recherche est une personne morale.

Première page de la Convention Minière (hypothèse a).

CONVENTION MINIERE
ENTRE

Le Burkina Faso, Représenté par le Ministre chargé des mines Monsieur
ayant autorité au titre et dans les conditions de l’article 30 de la Loi N° 031-2003/AN 8
mai 2003 portant Code Minier au Burkina Faso

(ci-après dénommé d’Etat»)

D’UNE PART S
Et &
Mademoiselle, Madame, Monsieur e

Noms ÿ

Prénoms . &

Date et lieu de naissance

Profession

Adresse . ..
{Éventuellement représenté(e) à la pré Convention par
Noms... & Prénoms
Date et lieu de naissance n ©
Profession .........4 4
Adresse eo.

en vertu du mandat de représehtation
comme Annexe 1}

en date du … annexé à la présente convention

Titulaire du permis de recherche dénommé essence
Atiribué suivant arrêté N° en date du

et joint à la présente convention en annexe 2

(ci-après dénommée « l’investisseur »)

D'AUTRE PART

Première page de la Convention Minière (hypothèse b).

CONVENTION MINIERE

Î
|
|

ENTRE :

Le Burkina Représenté par le Ministre chargé des mines Monsieur ayant autorité au titre
et dans les conditions de l’article 30 de la Loi N° 031-2003/AN du 8 mai 2003 portant
Code Minier au Burkina Faso

{ci-après dénommé «’Etat»)
D'UNE PART

Et

La Société
Dénomination ..
Forme sociale .
Capital social …
Siège social

Représentée à la présente convention par 4

Noms

Prénoms .
Date et lieu de naissance  ..................... a
Qualité
Adresse .
dûment autorisé en vertu d’une résolution, onseil d’administration de la société en

Titulaire du permis de recherche age ce
Attribué suivant arrêté N° te du
et joint à la présente conventj annexe 2

(ci-après dénommée « investisseur »}

D'AUTRE PART

Préambule

Considérant que les gîtes naturels de substances minérales contenus dans le sol et le sous-
sol du Burkina Faso, de plein droit propriétés de l’Etat, jouent un rôle important dans le
développement économique du Burkina Faso,

Considérant que l’Etat en assure la mise en valeur en faisant appel à l’initiative privée vu

l'importance des investissements nécessaires aux travaux de recherche et d’exploitation
des substances minières,

Considérant que l’Investisseur ou la société qui est titulaire du titre minier ci après
désigné et faisant l’objet de l’annexe 2 et localisé sur la carte figurant en annexe 3, a
manifesté son désir d’entreprendre des opérations minières au Burkina Faso,

Considérant la loi N° 031-2003/AN du 8 mai 2003 portant Code Minier au Burkina Faso,
relative à la prospection, à la recherche, à l’exploitation de gîtes de substances minérales,
ainsi qu’au traitement, au transport, à la transformation et à la commercialisation des
substances minérales.

IL A ETE CONVENU CE QUI SUIT :

Article 1 :- DÉFINITIONS

141. - Aux fins de la présente Convention, les termes ci-après énumérés ont les définitions
suivantes :

«Convention» ou «Convention Minière» signifie la 8 cover y compris tous
avenants, et annexes ainsi que les modifications de gée-ci prises en conformité avec le
Code Minier. #

«Convention de Washington» signifie la Con &. pour le règlement des différends
relatifs aux investissements, entre Etats et t issants d’autres Etats, signée à
Washington le 18 mars 1965 et ratifiée ve Burkina Faso le 29 août 1966.

«Devise» signifie toute monnaie "6 t pu autre que le franc CFA, monnaie
officielle de l’Etat

«Durée de la période des rer clle s’étend de la date d’attribution du
titre d'Exploitation à la date première production commerciale sans S POUVOÏr
dépasser trois (3) années.

<Etat» signifie le Gouvernement du Burkina Faso, l'Administration centrale et
déconcentrée.

<Etude de faisabilité» signifie un rapport faisant état de la faisabilité de la mise en
exploitation d’un gisement de minerai à l’intérieur du périmètre et exposant le
programme proposé pour cette mise en exploitation, lequel devra comprendre, à titre
indicatif mais sans limitation :

a} lévaluation de l'importance et de la qualité des réserves exploitables. Cette
évaluation doit être précise pour un permis d’exploitation industrielle, sommaire pour un
permis d’exploitation artisanal semi-mécanisé.

A

b} la détermination de fa nécessité de soumettre le minerai à un traitement
métailurgique ;

c) une planification de l'exploitation minière ;

d) la présentation d’un programme de construction de la mine détaillant les travaux,
les équipements, installations et fournitures requis pour la mise en production
commerciale du gîte ou gisement potentiel ainsi que les coûts estimatifs s’y rapportant,
accompagné de prévisions des dépenses à effectuer annuellement ;

e) une étude d’impact socio-économique du projet ;

f une étude ou notice d'impact du projet sur l’environnement (terre, eau, air, faune,
flore et établissements humains) avec les recommandations appropriées conformément au
décret 2001-342/PRES/PM/MEE portant champ d’application, contenu et procédures de

l’Etude et de la Notice d’Impact sur l’Environnement (décret en date du 17 juillet 2001) ;

g) des projections financières complètes pour la raie d’exploitation ;

h) Toutes autres informations que la partie étab, ladite étude de faisabilité
estimerait utiles, en particulier pour amener toutes sfitutions bancaires ou financières à
s’engager à prêter les fonds nécessaires à l'explohion du gisement.

ÿ Les conclusions et recommandationgegnt à la faisabilité économique et le
calendrier arrêté pour la mise en route de production commerciale, en tenant compte
des points ci-devant énumérés.

&
Le degré de détail de l’Etude de rage est eu rapport avec le degré d'élaboration de
la forme d’exploitation projetée. QT

«Exploitation Minière » dés; acuité minière qui fait suite à l’activité de recherche
minière à l’exception des activités d'exploitation artisanale qui n'impliquent pas
Pobligation d’activité de recherche préalable. Dans tous les cas, cette activité
d'exploitation minière se déroule en deux périodes successives :

- La période des travaux préparatoires ou période de développement,

- La période de production qui inclut : extraction du minerai brut, le lavage du brut et
le raffinage des concentrés et la commercialisation. On inclut dans cette période, la
très courte période des travaux de remise en état du site minier qui peuvent avoir lieu
après l’arrêt de la production.

Elle débute à la date de la première production commerciale.

«Forme des Exploitations Minières » : une exploitation minière se présente dans l’une
des quatre formes définies dans le Code Minier, et qui sont en allant de la plus simple à la
plus élaborée :

- exploitation artisanale traditionnelle,

|
|
|

- exploitation artisanale semi-mécanisée,

- l'exploitation industrielle de petite mine,

- l'exploitation industrielle de grande mine.
«Gisement» signifie toute concentration naturelle de substances minérales naturelles
exploitables dans les conditions économiques du moment. Une évaluation précise des
réserves économiquement exploitables du gisement est réalisée à la fin des travaux de
recherche,
«Investisseur » désigne le titulaire du titre minier, partie à la présente Convention.
«Mines» désigne l’ensemble des infrastructures de surface et souterraines nécessaires
pour l'extraction, le traitement ainsi que les installations annexes, nécessaires à
l'exploitation du gisement.
«Ministère» désigne le Ministère chargé des mines et ses démembrements.

« Opérations Minières » désigne d’une façon générale na les opérations relatives à

l’activité minière qui sont classiquement : £
- la prospection minière, LR
- la recherche minière, &

- l'exploitation minière au sens large, c’est
en exploitation, l’extraction du minerai,
commercialisation et les travaux finau:

xre : les travaux préparatoires à la mise
formation, son raffinage, sa
remise en état du site minier (s’il y a lieu).

GC
«Partie» désigne l'Etat, et le titulaire Permis de Recherche dénommé dans cette
Convention l’Investisseur. Ÿ

«Périmètre» désigne le périm éfini dans le Permis de Recherche ; il peut être
modifié conformément aux dffbositions du Code Minier.

«Société» désigne la personne morale créée par une convention par laquelle deux ou
plusieurs personnes, voire une seule personne affecte(nt) à une activité des biens en
numéraires ou en nature, dans le but de jouir des bénéfices ou des économies pouvant en
résulter.

«Société affiliée» désigne toute personne morale qui contrôle directement ou
indirectement une partie ou est contrôlée par une personne physique ou morale qui
contrôle une partie ; il faut entendre par contrôle la détention, directe ou indirecte, du
pouvoir d'orienter ou de faire orienter la gestion et la prise de décisions par l’exercice du
droit de vote, au sein des organes délibérants.

«Société d'Exploitation » désigne une société constituée pour détenir titre minier
d’Exploitation et ensuite mettre Le gisement en valeur et enfin commercialiser les
substances minérales objet du permis d’exploitation,

!

Î
|
î
î
«Substances minérales» désigne les substances minérales amorphes ou cristallines,
solides, liquides ou gazeuses ainsi que des substances organiques fossilisées et les gîtes
géothermiques. - : -

«Tiers» signifie toute personne physique ou morale autre que les Parties contractantes et
les Sociétés affiliées.

«Titre Minier » désigne d’une façon générale l’arrêté ou le décret autorisant une
personne physique ou morale à exercer des activités définies de façon précise de
recherche ou d'exploitation minière .On distingue :

Titre de Recherche désigne l’arrêté autorisant des personnes physiques ou morales à
exercer des activités de recherche minière dans des conditions spécifiques (périmètre,
substances recherchées.)

Titre d'Exploitation désigne le décret ou l’arrêté autorisant une Société d'Exploitation à
exercer, ans des conditions spécifiques à chaque forme d’esloitation, les activités
relevant de : y

soit de l’exploitation artisanale semi-mécanisée, 2

soit l’exploitation industrielle de petite mine, &

soit l’exploitation industrielle de grande mine
1.2. - Les définitions du Code Minier s’appligient aux termes utilisés dans la présente
Convention à moins que le contexte ne »Édppose. Les termes utilisés dans la
convention minière ne peuvent toutefois. ous aucun motif, contrevenir aux stipulations
du Code Minier.
Article 2. - OBJET DE LA CO NTION
La présente Convention a poBbbiet de préciser les droits et obligations des parties,
définis dans le Code Minier et de garantir à l’investisseur la stabilité des conditions
qu’elle énumère expressément notamment au titre de la fiscalité et de Ia réglementation
des changes.

Elle ne se substitue pas au Code Minier mais précise éventuellement les dispositions du
Code Minier.

Article 3. — DESCRIPTION DES ACTIVITES DE L’INVESTISSEUR

Dans le cadre de la présente convention les activités de l'investisseur seront les suivantes

a) la réalisation, à ses frais, sous sa responsabilité, de travaux de recherche ;

b) la préparation, dans la mesure où l'investisseur l’estimerait approprié, d’une
étude de faisabilité pour un gisement;

Ü] le cas échéant, la mise en œuvre des mesures destinées à le mettre en situation de :
demander un permis d’exploitation conformément au décret portant gestion des Titres
Minier,

négocier ct signer la Convention Minière assortie au permis d’exploitation demandé,
détenir le titre minier d’exploitation et exploiter le gisement en remplissant les conditions
prévues par le Code Minier.

Article 4. - COOPERATION DE L'ETAT

L'Etat déclare son intention de promouvoir, favoriser et encourager, conformément au
Code Minier, tous les travaux de recherche que l'investisseur effectuera par tous les
moyens qu’il juge appropriés. Il en sera de même pour l’exploitation, la
commercialisation, la transformation et le raffinage des produits auxquels la Société
spécifique prévue pour la phase d'exploitation, conformément au Code Minier, pourrait
procéder ultérieurement.

Article 5. - DUREE S

La présente Convention est valable à compter d ate de son entrée en vigueur pour
une durée égale à celle du permis de recherch ibué et de ses deux renouvellements
successifs.

©

La présente convention prendra fin, sat terme dans les cas suivants :

En cas d’attribution à l’Investisseur, aire du Permis de Recherche d’un Permis
d’Exploitation sur la partie du ti uverte par le permis d’exploitation.

En cas de renonciation totale ’investisseur au titre minier objet de la présente
convention ; . - .

En cas de retrait dudit titre en application des dispositions des articles 37 et 38 du Code
Minier.

A- GENERALITES

Article 6. - ACHATS ET APPROVISIONNEMENTS

L'investisseur, ses Sociétés affiliées et sous-traitants utiliseront autant qu’il est possible
des services et matières premières des sources locales ainsi que des produits fabriqués au
Burkina Faso dans la mesure où ces services, matières premières et produits sont
disponibles à des conditions compétitives, de prix, qualité, garanties et délais de livraison. |

Article 7.- EMPLOI DU PERSONNEL LOCAL
7.1. - Pendant la durée de la présente convention, l’investisseur s'engage à :

employer en priorité du personnel local afin de permettre son accession à tous les emplois
en rapport avec ses qualifications professionnelles. A cet effet, il mettra en œuvre, en
concertation avec les instances compétentes de l’Etat, un plan de formation et un système
de promotion de ce personnel ;

b) Respecter la législation et la réglementation du travail telles quelles résultent des
textes en vigueur, notamment en matière de sécurité et de santé au travail, de sécurité
sociale et de pratique des heures supplémentaires ;

©) remplacer au fur et à mesure le personnel expatrié qualifié par des personnels
locaux ayant acquis les mêmes formations et expériences en cours d’emploi.

Au terme de la présente Convention, ou de l’activité liée à ge jitre, l'investisseur assurera
la fiquidation de tous droits acquis ou dus au personnel. $

7.2. - L'Etat s'engage à n’édicter, à l’égard de l'investéèseur et/ou des sociétés affiliées et

sous-traitants ainsi qu’à l’égard de leur personnel e mesure en matière de législation
du travail ou sociale qui puisse être considérée e discriminatoire par rapport à
celles qui seraient imposées à des entreprises ant une activité similaire au Burkina

Faso. De même, l’Etat garantit que ces persaffñéls ne seront, en aucune matière, l’objet de
discrimination. re

Article 8.- EMPLOI DU PERSONNÉÉEXPATRIE
peuvent engager pour leurs acti au Burkina Faso le personnel expatrié nécessaire à la

conduite efficace des opératidèg"minières de recherche. De même, l’Etat garantit que ces
personnels ne seront, en aucune matière l’objet de discrimination:

8.1. - L’investisseur et/ou les <" affiliées et sous-traitants, nationaux ou étrangers,

Article 9. - GARANTIES FONCIERES ET MINIERES

9.1 — l'Etat garantit à l’investisseur, à ses sociétés affiliées et à ses sous-traitants que
toutes les autorisations et mesures administratives pour faciliter la conduite des travaux
de recherche seront accordées et prises avec diligence dans le respect des conditions
réglementaires générales et de celles spécifiquement prévues par la présente convention.

9.2 - L'Etat garantit à l'investisseur l’occupation et l’utilisation de tous terrains
nécessaires aux travaux de recherche des gisements faisant l’objet du permis de recherche
dans le cadre de la présente convention à l’intérieur comme à l’extérieur du périmètre et
dans les conditions prévues par le Code Minier.

10

|
|
9.3 -L’investisseur sera tenu de payer une juste indemnité aux habitants dont le
dégucrpissement s’avérerait nécessaire en vue de leurs travaux ; il en sera de même, au
profit de toute personne, pour toute privation de jouissance où dommage que lesdits
travaux pourraient occasionner aux tenants des titres fonciers, titres d’occupation, de
droits coutumiers ou à tous bénéficiaires de droits quelconques.

9.4 - En vue de réaliser fes objectifs de la présente convention, l’investisseur peut
utiliser les matériaux dont ses travaux entraînent l’abattage et les éléments trouvés dans
les limites du périmètre du permis de recherche, conformément aux dispositions des
articles 65 ct 68 du Code Minier

Article 10. - EXPROPRIATION

L’Etat assure l'investisseur et ses sociétés affiliées qu’il n’a pas l’intention d’exproprier
leurs

installations minières de recherche. Toutefois si les circonstances ou une situation
particulière

exigent de telles mesures, l’Etat s’engage, confmément toit international, à verser

aux &

intérêts lésés une juste indemnité. >

Article 11. - PROTECTION DE L'evrongéenr

11.1 -L'investisseur préservera, les in! ctures utilisées. Toute détérioration au-
delà de l’usage normal de l’infrastructure que, clairement attribuable à

l’Investisseur doit être réparée par cel ic

11.2 - L’investisseur s'engage à è les mesures nécessaires pour protéger
l’environnement, en application réglementation environnementale en vigueur.

vironnement, à la santé et à la sécurité du fait de la
l’engagera automatiquement.

Toute atteinte dommageable à
- responsabilité de l’investisse:

Article 12. - TRESORS ET FOUILLES ARCHEOLOGIQUES

12.1 - Toute la richesse archéologique, tous trésors, tous autres éléments jugés de valeur,
découverts dans le cadre de l’exécution des travaux réstent et demeurent la propriété
exclusive de l'Etat. Ces découvertes feront l’objet d’une déclaration immédiate de la part
de l'investisseur au ministère chargé des Mines.

12.2 -Sile périmètre fait déjà l’objet de fouilles archéologiques ou devient

subséquemment l’objet de telles fouilles, l'investisseur s’engage à conduire les travaux
de manière à ne pas leur nuire.

B - DROITS ET OBLIGATIONS SPECIFIQUES À LA PHASE DE RECHERCHE

11

Article 13. - DROITS DECOULANTS DU PERMIS DE RECHERCHE

13.1  - L'Etat garantit à l'investisseur le droit d’utiliser l'intégralité des droits
découlant du permis de recherche, de ses renouvellements, et extension pendant toute la
durée de sa validité. Il s’engage à examiner dans un délai prescrit par la Réglementation
Minière, les demandes de renouvellement du permis de recherche. Le renouvellement est
de droit si le titulaire a satisfait aux obligations mises à sa charge par le Code Minier et
ses textes d'application.

La demande de renouvellement doit être déposée trois (03) mois avant Fexpiration de la
période de validité en cour du permis. Cependant, lors du deuxième renouvellement la
superficie du permis de recherche est réduite du quart ; la superficie restante sera définie
par l’investisseur conformément au Code Minier et à ses textes d’application.

13.2 — Le permis de recherche confère à son titulaire, le droit exclusif de demander à tout
moment, pendant la validité de ce permis, un permis d’exploitation lors de la découverte
d’un ou plusieurs gisements à l’intérieur du périmètre des s’il a exécuté les
obligations qui lui incombent en vertu du Code Miniecé,,

Article 14. - PROGRAMME DES TRAVAUX E PENSES DE RECHERCHE

14.1 - Durant la première période de validité SA permis de recherche, l’investisseur
s'engage à :

- commencer les travaux de recherche suÉérimère de son permis dans un délai
maximum de six (6) mois de sa date d dité, et les poursuivre avec diligence ;

14.2 — Durant l’ensemble des réa pouvant être couvertes par le permis de recherche,
FInvestisseur s’engage à :
- soumetire au début de ch: année à l’administration des mines un programme
d'engagements en travaux”&dépenses et à soumettre toute modification de ce
programme en cours d’année à 1’ Administration des Mines s’il y a lieu.
- exécuter lesdits programmes dans le respect du montant minimum de dépenses au
km2 prévu par la Réglementation Minière.

14.3. - À coût et à qualité égaux, les analyses des échantillons prélevés lors dés travaux
de recherche seront effectuées au Burkina Faso. Toutefois, les analyses des échantitlons
destinés à des études peuvent être effectuées à l'étranger sur justification acceptée par
Administration Minière. Un témoin de chaque échantillon envoyé pour analyse doit être
conservé au Burkina Faso par l’investisseur. Les résultats de ces analyses doivent être
communiqués par l'investisseur au service compétent du Ministère chargé des mines.

14.4. - Outre les traitements, salaires et frais divers relatifs au personnel effectivement

engagé aux travaux de recherche au Burkina Faso, seront pris en considération dans ie
calcul des dépenses de recherche :

12

Î
;

a) l'amortissement du matériel effectivement utilisé pour les travaux de recherche pour la
période correspondant à leur utilisation ;

b) les dépenses engagées au Burkinä Faso en travaux de recherche proprement dits, y
compris les frais relatifs à l’établissement des programmes, essais, analyses, études, etc. 5

c) les frais d’assistance technique de l'investisseur encourus à l’étranger pour les
analyses d'échantillons et de carte ;

14.5 — la comptabilité de l’Investisseur sera organisée pour permettre la vérification des
dépenses de recherche telles que définies ci-dessus.

Article 15 - INFORMATIONS MINIERES ET COLLECTE DE DONNEES

15.1 - A l'expiration de tout permis de recherche ou de san éventuelle période de
renouvellement, l’investisseur devra soumettre à l’Etat un rapport définitif ainsi que tous
rapports, toutes cartes, toutes carottes de sondages, tous leyés aéroportés et toutes
données brutes qu’il a acquis au cours de [a période de rec.

15.2. - Les rapports et leurs données rendus obligatoifès par le Code Minier, deviennent
la propriété de l’Etat à partir de leur réception. Ils soumis aux conditions de
confidentialité définies à Particle 99 du Code MP Tout autre rapport ne peut être
communiqué à des tiers sans l’accord exprès nvestisseur.

Article 16. RENONCIATION AU PERMObE RECHERCHE

16.1 - L’Investisseur peut, confornéflent au Code Minier, renoncer en tous temps, en
totalité ou en partie à son permis dgwtherche, sans pénalité ni indemnité dans les
conditions définies par la réglemegfäfion minière.

16.2 - L’acceptation de tn n’a licu qu'après paiement par l'investisseur ,
de toutes sommes dues et à l’ièsue de la parfaite exécution, pour la superficie
abandonnée, des travaux prescrits par la réglementation en vigueur relativement à la
préservation de l’environnement et à la réhabilitation des sites.

163  - L’Administration des mines doit faire connaître sa réponse à la demande de
renonciation dans les deux mois qui suivent la date de constatation de réälisation des
obligations définies à l'alinéa précédent ; passé ce délai, la renonciation est réputée
acquise.

16.4 La superficie concernée est libérée de tous droits et obligations à compter de 0
heure le lendemain du jour de la date de l'Arrêté du Ministre chargé des mines acceptant
la demande de renonciation.

13

6
il
Î
Î
Î
Î
i
|
;
!
:
|

A- GARANTIE GENERALE

Article 17. - GARANTIE GENERALE ACCORDEE PAR L'ETAT

Conformément à l’article 30 du Code Minier, cette convention garanti au titulaire du titre
minier et aux sociétés affiliées, la stabilité des conditions qui lui sont offertes, notamment
au titre de la fiscalité et de la réglementation des changes pour la réalisation de ses
travaux de recherche.

B-REGIME FISCAL

Le régime fiscal global applicable à l’Investisseur dans le cadre de ses opérations de
recherches liées au permis de recherche objet de la présente Convention se compose :

1 de taxes et redevances minières définies par le Code Minier et sa réglementation ;

2 — des dispositions générales définies par :
le Code Général des Impôts mais avec des exonérationgéécifiques,
le Code des Douanes mais avec des aménagements iers.

Article 18. - Taxes et redevances minières &
L’investisseur est assujettie au paiement des s et taxes minicrs suivants :
18.1.- Des droits fixes sur les Permis de rgfrce:

L’octroi, le renouvellement, la cessionfotransmission des permis de recherche sont
soumis au paiement de droits fixes.

- Des taxes superficiaires annueles
Ces taxes sont établies en fonctied de la surface du permis de recherche.

18.3 Montants et modalités des Taxes Minières définies ci-dessus.

Le montant des droits fixes, l'assiette et le taux des taxes superficiaires, Les modalités de
règlement des droits fixes et des taxes superficiaires sont déterminés per la
réglementation minière en la matière qui est jointe en annexe 4 à la présente Convention.

Article 19. - Régime fiscal ET DOUANIER en phase de recherche

19.1 - Régime fiscal
. Le titulaire du permis de recherche de substances minérales bénéficie, en phase de

recherche et dans le cadre de ses opérations, de l’exonération de :
la Taxe sur la Valeur Ajoutée (T.V.A) pour :

14

es importations et l’acquisition en régime intérieur des biens nécessaires à Ja réalisation
des activités de recherche, à l’exclusion des biens exclus du droit à déduction
conformément aux dispositions du code des Impôts,

” {es services fournis par les entreprises de géo-services et àssimilés.
‘impôt sur les bénéfices industriels et commerciaux (B.I.C) ;
a contribution des patentes ;

‘Impôt Minimum Forfaitaire sur les Professions Industrielles et Commerciales
GMFPIC) ;

a Taxe Patronale d’Apprentissage (TPA) ;
les droits d’enregistrement sur les actes portant augmentation de capital.

. Sous réserve de convention fiscale inter-étatique dûment ratifiée, les titulaires d’un
permis de recherche sont tenus de procéder à la retenue à la source sur les sommes
versées en rémunération de prestation de toute nature à des personnes n’ayant pas
d'installations professionnelles au Burkina et au reversement de ladite retenue
conformément au Code Général des Impôts. o

. L’exonération de Fimpôt sur Le bénéfice et de la con Gion des patentes ne fait pas
obstacle à l’accomplissement des obligations déciaraÿes prévues par le Code Général
des Impôts notamment en ses articles 16, 17 et ps)

A

19.2 Régime douanier £

- Les matériels, matières premières, maté{aÿx destinés aux activités de recherche et dont
l'importation est nécessaire à la réalis: du programme de recherche acquittent le droit
de douane de la catégorie I du tarif deéiouanes au taux de 5 %.

. Cette fiscalité à l'importation sklénd également aux parties et pièces détachées
destinées aux machines et équigehents. Dans tous les cas, la valeur des parties et pièces
détachées ne peut excéder 3083"de la valeur coût-assurance-frêt (CAF) des machines et
équipements importés. ‘ l |

. Cette fiscalité à l'importation s’étend également aux carburants et lubrifiants alimentant
les installations fixes, matériels de forage, machines et autres équipements destinés aux
activités de recherche.

. Les matériels utilisés pour la recherche, l’équipement professionnel importé, les
machines ainsi que les véhicules à usage spécial ou de chantier à l’exclusion des
véhicules de tourisme bénéficient du régime de l'admission temporaire.

. La liste des objets pouvant bénéficier de la fiscalité douanière définie ci-dessus fait
l’objet d’un arrêté conjoint des Ministres chargés respectivement des Mines et des
Finances. Si certains objets nécessaires aux travaux de recherche de l’investisseur
devraient par la suite être importés tout en se trouvant sur cette liste, l'Etat s’engage à ce
qu'une liste additive soit établie par les Ministres chargés des Mines et des Finances.

15

. Toutefois les matériels, matériaux et équipements dont on peut trouver l'équivalent au
Burkina Faso et qui sont disponibles à des conditions d’acquisition au moins égales à
celles des biens à-importer ainsi que les véhicules utilisés uniquement à des fins
personnelles ou familiales ne peuvent bénéficier de la fiscalité douanière ci-dessus.

. Les sociétés de péo-services, incluant les sociétés de forage, les laboratoires d’analyse
d'échantillons de minerai offrant des services liés aux activités de recherche, bénéficient
de cette fiscalité pour autant qu’elles agissent en tant que sous-traitants.

€C—REGLEMENTATION DES CHANGES

Article 20. - GARANTIES FINANCIERES ET REGLEMENTATION DES CHANGES

L’Investisseur, titulaire du permis de recherche, est soumis à la réglementation des
changes au Burkina Faso. À ce titre et sous réserve du respect des obligations qui lui
incombent, notamment en matière de réglementation des changes, il est autorisé à
- importer tous fonds acquis ou empruntés à l'étranger à essaires à l’exécution de
leurs opérations de recherche minière;
- transférer à l'étranger les fonds destinés au rem] sement des dettes contractées à
l'extérieur en capital et intérêts ; au paiement fournisseurs étrangers pour les biens,
et services nécessaires à la conduite des opé S ;

- transférer à l'étranger les dividendes et its des capitaux investis ainsi que le
produit de la liquidation ou de fa réalis: de leurs avoirs ;

- accéder librement aux devises au tax du marché et convertir librement la monnaie
nationale et autres devises.

d’une banque intermédiaire a; de la place ou à l'étranger un compte en devises pour
le traitement de ses opératiok@s fonctionnement du compte à l'étranger est soumis à la
réglementation en vigueur. s :

. L’Investisseur peut être en le Ministre chargé des Finances à ouvrir auprès

. L’Investisseur peut également, sur demande, bénéficier de l’ouverture auprès de la
Banque Centrale des Etats de l’Afrique de l’Ouest (BCEAO) d’une part d’un compte de
domiciliation qui encaisse les recettes générées par la commercialisation des substances
extraites et d’autre part, d’un compte de règlements extérieurs qui sert aux différents
règlements des engagements financiers vis-à-vis de l'étranger.

. IL est garanti, au personnel expatrié de l’Investisseur résidant au Burkina Faso, la libre
conversion et le libre transfert dans leur pays d’origine de toute ou partie des sommes qui
lui sont payées ou dues, y compris les cotisations sociales et fonds de pension, sous
réserve de s’être acquitté des impôts et cotisations diverses qui Jui sont applicables
conformément à la réglementation en vigueur.

D - REGIME ECONOMIQUE

16

Article 21. - DISPOSITIONS ECONOMIQUES

21.1.- Sous réserve des dispositions de la présente convention, l'Etat pendant toute la
durée de celle-ci, ne provoquera, ni n’édictera à l’égard de l’Investisseur et/ou des
sociétés affiliées ou sous-traitants, aucune mesure impliquant une restriction aux
conditions dans lesquelles la législation en vigueur à la date de la signature de la présente
convention permet :

a) le libre choix des fournisseurs ;

b) la libre importation des marchandises du matériel, les machines, équipements, pièces
de rechange et biens consommables ;

©) la libre utilisation des produits découlant des travaux de recherche ;
d) la libre commercialisation avec toute société ;
) la libre circulation à travers le Burkina Faso du mg biens de l’investisseur
et/ou les sociétés affiliées et sous-traitants ainsi que Leètes substances et tous produits
provenant des activités de recherche. S

à 14.3 ci-dessus, l'investisseur a le

ün des Mines, de transférer hors du
de ses recherches afin de les faire

21.2. - Sous réserves des dispositions de l’:
droit, après avoir été autorisé par 1” Adminis|
Burkina Faso, tout échantillon prélevé au
analyser et/ou traiter, y compris Les éch: ons volumineux destinés aux tests
métallurgiques de laboratoire. En cas ente des substances inclues dans ces
échantillons, l’Investisseur devra déire ce revenu des dépenses de recherche.

21.3. - Tous contrats entre l'indfseur et une société affiliée ne peuvent être conclus à
des conditions plus avantages que celles d’un contrat négocié avec des tiers.

Article 22. - MODIFICATION DE LA CONVENTION, TRANSMISSION ET
CESSION DU PERMIS DE RECHERCHE

22. - La présente convention est relative aux droits et obligations, de l'investisseur,
attachés au permis de recherche. La transmission ou la cession du Permis de Recherche
ne peuvent, en conséquence, donner lieu à modification de la présente Convention que
dans les conditions prévues à l’article 30 alinéa 4 du Code Minier. Le transfert du permis
entraîne également le transfert de la convention.

22.2 - Les ayants droit de l'investisseur doivent faire valoir leur demande de
transmission à leur profit au Ministre chargé des Mines dans un délai maximum de six

17

|
|
|
|
|
Î
l
|
!
|

mois du décès du titulaire du titre minier, sous peine de forclusion. Ladite demande est
soumise aux conditions de recevabilité définies par la réglementation minière spécifique
à la gestion des titres miniers.

Article 23. - NON-RENONCIATION.

Sauf renonciation expresse, le fait par l’Etat ou l'investisseur de ne pas exercer tout ou
partie de ses droits et prérogatives n’équivaut pas à la renonciation à de tels droits et
prérogatives.

Article 24. - FORCE MAJEURE

24.1 Aux termes de la présente convention doivent être entendus comme cas de force
majeure, tous événements, en dehors de contrôle raisonnable des parties et les empêchant
totalement ou en partie d’exécuter leurs obligations tels que tremblements de terre, grèves
extérieures à l’Investisseur, émeutes, insurrections, troubles civils, sabotages, perpétrés
par toute personne étrangère à l’Investisseur, actes de terrarisme, guerres, embargos,
épidémies, inondätions, incendies, foudre. CA

&

24.2.- Si une partie se trouve dans l’impossibilité d'efécuter totalement ou en partie ses
obligations découlant de la présente convention, ekjzison d’un cas de force majeure tel
que défini ci-dessus, elle doit en informer Faut ie par écrit dans les 20 jours suivant
la survenance de l’événement en indiquant le: ons.

24.3 Les parties doivent prendre des mgfaes conservatoires nécessaires, pour
empêcher la propagation de l’événement ef prendre toutes dispositions utiles pour assurer

la reprise normale des obligations ai es par la force majeure dans les plus brefs
délais. e)

244  L’exécution des oblig; affectées sera suspendue pendant la durée de
l'événement. &

24.5 En cas de reprise des activités, la Convention sera prorogée d’une durée égale à
celle de la suspension. La durée maximum de la suspension est de six (06) mois.

Article 25. - COMPTABIEITE - INSPECTIONS ET RAPPORTS

25.1.- L’investisseur s’engage pour la durée de la présente Convention :

a) À tenir une comptabilité détaillée conformément au plan comptable en vigueur au
Burkina Faso accompagnée des pièces justificatives permettant d’en vérifier l'exactitude.
Elle sera ouverte à l’inspection des représentants de l’Etat spécialement mandatés à cet

effet, conformément à la législation en vigueur.

b) À ouvrir à l'inspection des représentants de l’Etat dûment autorisés, tous comptes ou
écritures où qu’ils se trouvent lorsqu’ils se rapportent à ses opérations au Burkina Faso.

18

25.2 -L'investisseur fera vérifier annuellement à ses frais ses états financiers par un
cabinet comptable reconnu et autorisé à exercer au Burkina Faso. Le cabinet fera parvenir
une copie de ce rapport de vérification au Ministère qui se réserve le droit de procéder à
n’importe quel moment à un audit de l’Investisseur, par toute institution qui en a les
compétences.

25.3. - L’investisseur fournira, à ses frais, au Ministère pendant la période de recherche
les rapports prescrits par le Code Minier et définis par la réglementation minière.

Seuls les représentants dûment habilités de l’Etat auront la possibilité à tout moment
d’inspecter, les installations, les équipements, le matériel, les enregistrements et les
documents relatifs aux opérations minières.

25.4 L'Etat se réserve le droit de se faire assister à ses frais et à tout moment par une
structure d'inspection reconnue, afin de contrôler les renseignements que l’investisseur,
ses sociétés affiliées ou sous-traitants, lui auront fournis en,vertu de la présente
convention.

Sù

25.5 Un registre de contrôle des teneurs en métal s: ru par l’Investisseur pour chaque
expédition en dehors du pays et le ministre pourra vérifier et contrôler chaque
inscription du registre par ses représentants démgfpautorisés.

25.6 - Toutes les informations portées parÆfestisseur à la connaissance de l’Etat en
application de la présente convention serqnaitées conformément aux dispositions de
l’article 99 du Code Minier.

Les parties s’engagent à tenter de régler à l'amiable au Burkina Faso tout différend ou
litige qui pourrait survenir concernant l'interprétation ou l’application de Ia présente
convention.

Article 27. - REGLEMENT CONTENTIEUX

Les parties conviennent de recourir aux dispositions suivantes pour régler leurs différends
ne pouvant être réglés à l’amiable, suivant que ceux-ci sont relatifs aux matières
purement techniques ou aux autres matières.

27.1 - Matières purement techniques

19

Les matières purement techniques concernent notamment les engagements de travaux et
de dépenses, Les programmes de recherche, les études de faisabilité, la conduite des
opérations et les mesures de sécurité.

Les parties s’engagent à soumettre tout différend ou litige touchant exclusivement à ces
matières, à un expert indépendant des parties, reconnu pour ses connaissances techniques,
choisi conjointement par les parties. -

Lorsque les parties n’ont pu s’entendre pour la désignation de l’expert, chacune des
parties désignera un expert ; les deux experts s’adjoindront un troisième qu’ils
désigneront de commun accord. En cas de désaccord des deux premiers experts sur la
désignation du troisième expert, celui-ci sera désigné par le Président du Tribunal de
Grande Instance de Ouagadougou.

La décision par dire d’expert devra intervenir dans un délai maximum de soixante (60)
jours à compter de la date de la désignation de l’arbitre ou du troisième arbitre, Elle sera

définitive et sans appel.
La décision par dire d'expert statuera sur l’imputation "4 d'expertise.

27.2 - Pour tout différend relatif à la présente convéÿhon qui n’a pu être réglé par le
recours aux dispositions du point 1. de l’article -dessus dans le délai imparti, il sera
fait application des dispositions générales du 2 3. de l’article 27 ci-dessous.

27.3 - Autres Matières &

Pour les matières autres que puremengéfhmiques, le litige entre les parties à la présente
Convention sera :

+ soumis aux tribunaux burk@mbé compétents ;
+ réglé par voie d’arbitra, un tribunal arbitral constitué en vertu du droit
burkinabé ou par un L' al arbitral intemational.

274 - Le règlement d’arbitrage retenu par les parties sera annexé à la présente
Convention en pièce annexe n°5.

27.5 - jusqu’à l'intervention de la décision finale, les parties doivent prendre des
mesures conservatoires qu’elles jugent nécessaires notamment pour la protection des
personnes, des biens, de l’environnement et de l’exploitation.

Article 28. - LANGUE DU CONTRAT ET SYSTEME DE MESURES

28.1. - La présente convention est rédigée en langue française. Tous rapports ou autres

documents établis ou à établir en application de la présente convention doivent être
rédigés en langue française, langue officicile du Burkina Faso.

20

28.2. - Si une traduction dans une autre langue que celle de la présente convention est
faite, elle le sera dans le but exclusif d’en faciliter l'application. En cas de contradiction
entre le texte français et la traduction, seule la version française fait foi.

28.3. - Le système de mesure applicable est le système métrique international.

Article 29. - DROIT APPLICABLE

Le droit applicable à la présente convention est le droit burkinabè.

Article 30. - NOTIFICATIONS

- Toutes communications ou notifications prévues dans la présente convention doivent
être faites par lettre recommandée avec accusé de réception on télécopie confirmée par
lettre recommandée avec accusé de réception comme sg

a) Toutes notifications à l’Etat peuvent valablement Bas à l'adresse ci-dessous :
Pour le Burkina Faso à

à l’attention de Monsieur le Ministre Chargé ines

01 BP. 644 Ouagadougou 01, Burkina Faso

b) Toutes notifications à l’investisseur gent être faites à l'adresse ci-

- Tout changement d’adresse doil notifié par écrit dans les meilleurs délais par une
partie à l’autre.
Article 3£.- ENTREE EN VIGUEUR

La présente Convention entre l’Etat et l’Investisseur cntre en vigueur pour compter de la
date de sa signature par les parties contractantes.

Fait à Ouagadougou,
En quatre (4) exemplaires originaux
le

POUR L'ETAT POUR L’INVESTISSEUR

Le Ministre chargé des Mines M

PIECE ANNEXE N°1

21

à la Convention Minière assortie au
Permis de Recherche dénommé
attribué suivant l’Arrêté n°... et date du

Pouvoir donnés par j’Investisseur / la Société
aux
signataires de la Convention

PIECE ANNEXE N° 2

à la Convention Minière assortie au
Permis de Recherche dénommé ..…..........
attribué suivant l’Arrêté n°
due

S |

Texte de l’Arrêté attribuant le Titre Minier de rade

PIECE ANNEXE N° 3 &
à la Convention Minière assortie au >
Permis de Recherche dénommé ©
attribué suivant l’Arrêté n°... La “aus RE...
à

æ |

Î
Carte Géographique du regret

et de sa Situation

PIECE ANNEXE N° 4

à la Convention Minière assortie au

Permis de Recherche dénommé .…..........
attribué suivant l’Arrêté n°... et date du

Texte Réglementaires fixant la valeur et les modalités
de paiement des taxes et redevances minières
PIECE ANNEXE N°5 |

22
à la Convention Minière assortie au

Permis de Recherche …. dénommé
attribué suivant l'arrêté n°... et date du
À EA -

Règlement d'arbitrage prévu par les parties
PIECES ANNEXES À LA CONVENTION MINIERE

Pièce Annexe I Pouvoirs donnés par l’Investisseur / la Société aux signataires de la
convention

Pièce Annexe 2 Texte de l’Arrêté attribuant le Titre Minier de Recherche

Pièce Annexe 3 Carte géographique de la surface du. is de Recherche et de sa
situation

o
Pièce Annexe 4 Texte(s) réglementaire(s) fixanéh valeur et les modalités de

paiement des L&
taxes et redevances miniexé)

Pièce Annexe 4 : Règlement d’Arbitrag£frévu par Les parties

©

MODELE DE CONVENTION MRËÊRE TYPE
ASSORTI À UN PERMIS D’EXEROITATION INDUSTRIELLE

CONVENTION MINIERE 4

ENTRE : +

Le Burkina Faso Représenté par le Ministre chargé des mines, Monsieur... ayant
autorité au titre et dans les conditions de l’article 30 de la Loi N° 031-2003/AN du 8 mai
2003 portant Code Minier au Burkina Faso

(ci-après dénommé «l’Etat»}

D’'UNE PART

Et

La Société d’Exploitation
Dénomination …
Forme sociale .

Capital social

23

Siège social  ..................
Représentée à la présente Convention par

Noms
Prénoms
Date et lieu de naissance
Qualité
Adresse...
dûment autorisé (s) en vertu d’une résolution du Conseil d'administration de la société en
date du ......... dont une copie est annexée à la présente Convention comme annexe 1 :

Titulaire du permis d’exploitation dénommé
Attribué suivant décret N° en date du
et joint à la présente Convention en annexe 2

(ci-après dénommée « l’Investisseur ») SP
D'AUTRE PART £
Préambule

a
inérales contenus dans le sol et le sous-
le l'Etat, jouent un rôle important dans le

Considérant que les gîtes naturels de substan
soi du Burkina Faso, de plein droit proprié
développement économique du Burkina

D . Le
Considérant que l’Etat en assure la mé en valeur en faisant appel à l'initiative privée vu
Pimportance des investissements n@bssaires aux travaux de recherche et d’exploitation
des substances minières,

Considérant que l’Investiss: A est la Société d'Exploitation, titulaire du titre minier,
faisant l’objet de l’annexe 2 et localisé sur la carte figurant en annexe 3, a manifesté son
désir d'entreprendre des opérations minières d’exploitation au Burkina Faso ;

Considérant la loi N° 031-2003/AN du 8 mai 2003 portant Code Minier au Burkina Faso,
relative à la prospection, à la recherche, à l’exploitation de gîtes de substances minérales,
ainsi qu’au traitement, au transport, à la transformation et à la commercialisation des
substances minérales.

IL A ETE CONVENU CE QUI SUIT :

Article 1 :- DEFINITIONS

24

1.1. - Aux fins de la présente Convention, les termes ci-après énumérés ont les définitions
suivantes :

«Convention» ou « Convention Minière » signifie la présente Convention y compris tous
avenants, et annexes ainsi que les modifications de celle-ci prises en conformité avec le
Code Minier.

«Convention de Washington » signifie la Convention, pour le règlement des différends
relatifs aux investissements, entre Etats et ressortissants d’autres Etats, signée à
Washington le 18 mars 1965 et ratifiée par le Burkina Faso le 29 août 1966.

«Devise» signifie toute monnaie librement convertible autre que le franc CFA, monnaie
officielle de l'Etat

« Durée de la période des travaux préparatoires » : elle s’étend de la date d’attribution du
titre d'Exploitation à la date de la première production commerciale sans pouvoir

dépasser trois (3) années.

<Etat» signifie le Gouvernement du Burkina Faso, 1'Agéistration centrale et
déconcentrée.

<Etude de faisabilité» signifie un rapport faisant 6 de la faisabilité de la mise en

exploitation d’un gisement de minerai à l’inté{@ÿr du périmètre et exposant le
programme proposé pour cette mise en explaffätion, lequel devra comprendre, à titre
indicatif mais sans limitation : SO

a) l’évaluation de l’importance aa qualité des réserves exploitables. Cette
évaluation doit être précise pour un fèmis d'exploitation industrielle, sommaire pour un
permis d'exploitation artisanal sefsmécanisé.

b) Ja détermination de 1 ssité de soumettre le minerai à un traitement
métallurgique ; : °

©) une planification de l’exploitation minière ;

d) la présentation d’un programme de construction de la mine détaillant les travaux,
les équipements, installations et fournitures requis pour la mise en production
commerciale du gîte ou gisement potentiel ainsi que Les coûts estimatifs s’y rapportant,
accompagné de prévisions des dépenses à effectuer annuellement ;

<) une étude d’impact socio-économique du projet ;
f une étude ou notice d’impact du projet sur l’environnement (terre, eau, air, faune,
flore ct établissements humains) avec les recommandations appropriées conformément au

décret 2001-342/PRES/PM/MEE portant champ d’application, contenu et procédures de
l'Etude et de la Notice d’Impact sur l’Environnement (décret en date du 17 juillet 2001) ;

25

il
Î
Î
f
|
Î
i

F3] des projections financières complètes pour la période d’exploitation ;

-h} Toutes autres informations que la partie établissant ladite étude de faisabitité
estimerait utiles, en particulier pour amener toutes institutions bancaires ou financières à
s’engager à prêter les fonds nécessaires à l'exploitation du gisement.

jh) Les conclusions et recommandations quant à la faisabilité économique et le
calendrier arrêté pour la mise en route de la production commerciale, en tenant compte
des points ci-devant énumérés ;

Le degré de détail de l’Etude de Faisabilité est en rapport avec le degré d’élaboration de
la forme d’exploitation projetée.

«Exploitation Minière » désigne l’activité minière qui fait suite à l’activité de recherche
minière à l’exception des activités d’exploitation artisanale qui n’impliquent pas
l'obligation d'activité de recherche préalable. Elle se déroule en deux périodes
successives : ° “24

- La période des travaux préparatoires ou période d Létoppement,
- La période de production qui inclut : l’extractio,
le raffinage des concentrés et la commercialisaÿf

courte période des travaux de remise en état
l'arrêt de la production. &

Elle débute à la date de la première prodi fn commerciale.

minerai brut, le lavage du brut et
On inclut dans cette période, la très
te minier qui peuvent avoir lieu après

«Forme des Exploitations Minières 2e exploitation minière se présente dans l’une
des quatre formes définies dans le Gôtie Minier, et qui sont en allant de la plus simple à la
plus élaborée :

- exploitation artisanale tr. Re

- Fexploitation artisanale semi-mécanisée,

- L'exploitation industrielle de petite mine,

- L'exploitation industrielle de grande mine.

«Investisseur » désigne Le titülaire du titre minier, partie à la présente Convention.
«Mines» désigne l’ensemble des infrastructures de surface et souterraines nécessaires
pour l’extraction, le traitement ainsi que les installations annexes, nécessaires à
l’exploitation du gisement.

«Ministère» désigne le Ministère chargé des mines et ses démembrements.

«Opérations Minières » désigne, d’une façon générale, toutes les opérations relatives à
l’activité minière qui sont classiquement :

26

- la prospection minière,

- la recherche minière,

- l'exploitation minière au sens large, c’est à dire : les travaux préparatoires à la mise en
exploitation, l’extraction du minerai, sa transformation, son raffinage, sa
commercialisation et les travaux de fin d'exploitation du gisement.

«Participation de l’Etat » signifie la participation de l’Etat au capital de la Société
d'Exploitation telle que prévue à l'article 18 du Code Minier dans le seul cas d’un Permis
d’Exploitation industrielle de grande Mine.

«Partie» désigne l'Etat, la Société d'Exploitation dénommée dans cette Convention
l'Investisseur.

«Périmètre» désigne le périmètre défini dans le permis d'exploitation ; il peut être
modifié conformément aux disposifions du Code Minier.

« Produit » signifie tous minerais ou toutes substances minérales extraits du périmètre à
des fins commerciales dans le cadre de la présente Conv n.

«Société» désigne la personne morale créée par une ention par laquelle deux ou
plusieurs personnes, voire une seule personne affe it} à une activité des biens en
numéraires ou en nature, dans le but de jouir d éfices ou des économies pouvant en

résulter. £

«Société affiliée» désigne toute personne e qui contrôle directement ou
indirectement une partie ou est contrôlé une personne physique ou morale qui
contrôle une partie ; il faut entendre ntrôle la détention, directe ou indirecte, du
pouvoir d’orienter ou de faire orien Bla gestion et la prise de décisions par l’exercice du
droit de vote, au sein des organ: étibérants.

«Société d'Exploitation » dk e une société constituée pour détenir titre minier
d’Exploitation et ensuite mettre le gisement en valeur et enfin commercialiser les
substances minérales objet du permis d'exploitation.

«Tiers» signifie toute personne physique ou morale autre que les Parties contractantes et
les Sociétés affiliées.

« Titre Minier » désigne d’une façon générale l’arrêté ou le décret autorisant une
personne physique ou morale à exercer des activités définies de façon précise de
recherche ou d’exploitation minière .On distingue :

. Titre de Recherche désigne l’arrêté autorisant des personnes physiques ou morales à

exercer des activités de recherche minière dans des conditions spécifiques (périmètre,
substances recherchées.)

27

. Titre d'Exploitation désigne le décret ou l’arrêté autorisant une Société d’Exploitation à
exercer, ans des conditions spécifiques à chaque forme d’exploitation, les activités
relevant de :

- soit de l’exploitation artisanale semi-mécanisée,

- soit l’exploitation industrielle de petite mine,

- soit l’exploitation industrielle de grande mine.

1:2. - Les définitions du Code Minier s’appliquent aux termes utilisés dans la présente
Convention à moins que le contexte ne s’y oppose. Les termes utilisés dans la
Convention minière ne peuvent toutefois, sous aucun motif, contrevenir aux stipulations
du Code Minier.

Article 2. - OBJET DE LA CONVENTION

. La présente Convention a pour objet de préciser les droits et obligations des parties,
définis dans le Code Minier et de garantir à l’Investisseur la stabilité des conditions
qu'elle énumère expressément notamment au titre de la fiscalité et de la réglementation
des changes.

. Elle ne se substitue pas au Code Minier mais précise géitucllement les dispositions du
Code Minier

Article 3. - DESCRIPTION DES ACTIVITES RÉ nvesnsseur

Dans le cadre de la présente Convention les ggités de l’Investisseur seront la
réalisation, à ses frais et sous sa seule res, abilité des travaux définis dans l’Etude de
Faisabilité et l’Etude ou Notice d’Impa, vironnemental. Ces études déposées auprès
de l’ Administration des Mines comm composantes du dossier de demande de permis
d’exploitation et doivent avoir été és par la même Administration des Mines pour
l'obtention du permis objet de la fêéente Convention.

Article 4. - COOPERATIO L'ETAT

L'Etat déclare son intention de promouvoir, favoriser et encourager, conformément au
Code Minier, tous les travaux pour lexploitation, la transformation, le raffinage et la
commercialisation des produits que recèlent le gisement, ainsi que pour rechercher de
nouvelles réserves.

Article 5. - DUREE

La présente Convention est valable à compter de la date de son entrée en vigueur pour
une durée égale à celle du permis d’exploitation objet de l’annexe 2 à la présente
Convention. Elle est renouvelable à la demande des parties pour une ou plusieurs

périodes de dix (10) ans.

La présente Convention prendra fin, avant le terme dans les cas suivants :

28

- en cas de renonciation totale par l’Investisseur au titre minier objet de la présente
Convention,

- en cas de retrait dudit titre en application des dispositions des articles 37 et 38 du
Code Minier l

A- GENERALITES

Article 6. - ACHATS ET APPROVISIONNEMENTS

L’Investisseur, ses Sociétés affiliées et sous-traitants utiliseront autant qu’il est possible
des services et matières premières des sources locales ainsi que des produits fabriqués au
Burkina Faso dans la mesure où ces services, matières premières et produits sont

disponibles à des conditions compétitives, de prix, qualité, garanties et délais de livraison.

Article 7. - EMPLOI DU PERSONNEL LOCAL &

7.1. - Pendant la durée de la présente Convenioggfhvestiseur s'engage à :

a) employer en priorité du personnel loc de permettre son accession à tous les
emplois en rapport avec ses qualifications pr. ionnelles. À cet effet, il mettra en
œuvre, en concertation avec les instances ce étentes de l’Etat, un plan de formation et
un système de promotion de ce personnel }

b) respecter la législation et ia rs
textes en vigueur, notamment en
sociale et de pratique des heures

entation du travail telles quelles résultent des
re de sécurité et de santé au travail, de sécurité
plémentaires ;

© remplacer au fur et à fésure le personnel expatrié qualifié par des personnels
locaux ayant acquis les mêmes formations et expériences en cours d'emploi.

Au terme de la présente Convention, ou de l’activité d’exploitation, l’Investisseur
assurera la liquidation de tous droits acquis ou dus au personnel.

7.2. - À partir de la date de la première production commerciale, la société d’exploitation
s’engage à contribuer à l'implantation, l’augmentation ou l’amélioration d’une
infrastructure médicale et scolaire à une distance raisomable du gisement correspondant
aux besoins normaux des travailleurs et de leurs familles ainsi qu’un centre de formation
aux techniques d’exploitation, de traitement et d’entretien, au profit de son personnel.

7.3. - L'Etat s'engage à n’édicter, à l’égard de l'investisseur, les sociétés affiliées et sous-
traitants ainsi qu’à l’égard de leur personnel aucune mesure en matière de législation du
travail ou sociale qui puisse être considérée comme discriminatoire par rapport à celles
qui seraient imposées à des entreprises exerçant une activité similaire au Burkina Faso.

29

|
|
|
|

|
|
|

De même, l'Etat garantit que ces personnels ne seront, en aucune matière, l’objet de
discrimination.

Article 8. - EMPLOI DU PERSONNEL EXPATRIE :

L’Investisseur , les sociétés affiliées et sous-traitants, nationaux ou étrangers, peuvent
engager pour feurs activités au Burkina Faso le personnel expatrié nécessaire à la

conduite cfficace des opérations minières d’exploitation. De même, l’Etat garantit que
ces personnels ne seront, en aucune matière , l’objet de discrimination.

Article 9. - GARANTIES FONCIERES ET MINIERES

9.1 - L'Etat garantit à l’Investisseur, aux sociétés affiliées et sous-traitantes que toutes Les
autorisations et mesures administratives nécessaires pour faciliter la conduite des travaux
d’exploitation seront accordées et prises avec diligence dans le respect des conditions

réglementaires générales et de celles spécifiquement prévues par la présente Convention

9.2- L'Etat garantit à l’Investisseur l’occupation et l’utilisation de tous terrains

nécessaires aux travaux d'exploitation du ou des gis faisant l’objet du permis
d’exploitation dans Le cadre de la présente Conventi l’intérieur comme à l'extérieur
du périmètre et dans les conditions prévues par le @dtle Minier.

N

Ste indemnité aux habitants dont le
le leurs travaux ; il en sera de même au

9.3  - L’Investisseur sera tenu de payer
déguerpissement s’avérerait nécessaire en
profit de toute personne pour toute privati®e/de jouissance ou dommage que lesdits
travaux pourraient occasionner aux des titres fonciers, titres d'occupation, de
droits coutumiers ou à tous bénéficia#às" de droits quelconques.

9.4 - En vue de réaliser les obje; de fa présente Convention, l'investisseur peut
utiliser les matériaux dont ses {faux entraînent l’abattage et les éléments trouvés dans
les limites du périmètre du is d’exploitation, conformément aux dispositions des

articles 65 et 68 du Code Minier.
Article 10. - EXPROPRIATION

L’Etat assure l'investisseur et les sociétés affiliées qu’il n’a pas l’intention d’exproprier
leurs installations minières, Toutefois si Les circonstances ou une situation particulière
exigent de telles mesures, l'Etat s’engage, conformément au droit international, à verser
aux intérêts lésés une juste indemnité.

Article 11. PROTECTION DE L'ENVIRONNEMENT

11.1 -L’Investisseur préservera, les infrastructures utilisées. Toute détérioration au-

delà de Pusage normal de l'infrastructure publique, clairement attribuable à
l'investisseur, doit être réparée par celui-ci.

30

11.2 - L’Investisseur s’engage :

- à prendre les mesures préconisée par PEtude ou la Notice d’Impact Environnementale
présentée lors de la demande du permis d’exploitation.

- de faire rapport de son'activité en matière de protection de l'Environnement dans les
rapports d’activités dus par le titulaire de tout titre minier en application de la
Réglementation Minière.

11.3 — Pinvestisseur s’engage à ouvrir et alimenter un compte fiduciaire la Banque
Centrale des Etats de l’Afrique de l’Ouest, ou dans une banque commerciale du Burkina
Faso dans le but de servir à la constitution d’un fonds de restauration des sites miniers tel
que défini par la réglementation minière pour couvrir les coûts de la mise en oeuvre du
programme de préservation et de réhabilitation de l’environnement. Les sommes ainsi
utilisées sont en franchise de l’impôt sur les bénéfices industriels commerciaux, ceci, en
application de l’article 78 du Code Minier. L’Investisseur reconnaît être informé des
modalités d’opération et d'alimentation de ce fonds définis par la réglementation minière.

114 —- L’Investisseur ou la Société d'Exploitation s’engagg* respecter le Code de
Environnement, les lois connexes, tout particulièremgfiMe Chapitre 5 : « préservation de
l’environnement » du Titre III du Code Minier, et de. textes d'application.

Article 12.-TRESORS ET FOUILLES ancrpPoaiques

22.1 - Toute la richesse archéologique, tous Asbrs, tous autres éléments jugés de valeur,
découverts dans le cadre de l’exécution deKftavaux restent et demeurent la propriété
exclusive de l’Etat. Ces découvertes feroh#4l’objet d’une déclaration immédiate de la part
de l’Investisseur au ministère chargé dé Mines.

12.2 -Sile périmètre fait déjà get de fouilles archéologiques ou devient
subséquemment l’objet de tell. uilles, l’Investisseur s'engage à conduire Les travaux
de manière à ne pas leur nues

B - DROITS ET OBLIGATIONS SPECIFIQUES À LA PHASE
D'EXPLOITATION

Article 14. — PARTICIPATION DE L’ÉTAT

14.1 — Dans le cas d’un permis d’exploitation de grande mine, il est attribué au bénéfice
de l’Etat dix (10) pour cent des parts ou actions d’apport de la Société d'Exploitation.
Cette attribution est libre de toutes charges. Cette participation spécifique de l’Etat dans
le capital de la Société d'Exploitation ne saurait connaître de dilution en cas
d’augmentation de capital.

14.2 - L'Etat pourra, en outre, souscrire des actions de numéraire de la Société

d’Exploitation ; il est alors assujetti aux même droits et obligations que tout actionnaire.
minier d’exploitation.

31

Les droits et obligations résultant de la participation en numéraires de l’Etat ne seront
acquis que lors du versement intégral du montant à souscrire pour sa participation.

Article 15.- ARRET DES TRAVAUX D'EXPLOITATION

15.1 Si la Société d'Exploitation envisage un arrêt de l’exploitation pour quelque
motif ce soit, elle en avisera par écrit le Ministre, pièces justificatives à l’appui. Alors, les
parties se réuniront pour statuer sur l’opportunité de la mesure sans interruption préalable
des opérations minières.

15.2 - A défaut de réponse dans un délai de quarante cinq (45) jours, à compter de la date
de réception de l’avis écrit de la société d’exploitation, celle-ci pourra interrompre ces
activités.

- Il demeure entendu que, pour les cas de force majeure tels que spécifiés à l’article 26
de la présente Convention, l’arrêt provisoire peut suivre immédiatement l’avis écrit au
ministre. o

4
Article 16. - DROITS DECOULANT DU PERMIS ÉXPLOITATION

&

L'Etat garantit à l’investisseur le droit d’utiliser Karaté des droits découlant du
permis d’exploitation, de ses renouvellements, tension pendant toute la durée de sa

validité. Il s’engage à examiner dans un délaigescrit par la Réglementation Minière, les
demandes de renouvellement du permis d’ékploitation. Le renouvellement est de droit si
le titulaire a satisfait aux obligations misebä sa charge par le Code Minier et ses textes
d’application.

La demande de renouvellement doffèfre déposée trois (03) mois avant l'expiration de la
période de validité en cours du is.

Article 17 - INFORMATION MINIERES ET COLLECTE DE DONNEES

17.1 - A l'expiration de tout permis d’exploitation ou de son éventuelle période de
renouvellement, l’investisseur devra soumettre à l’Etat un rapport définitif ainsi que tous
rapports, toutes cartes, toutes carottes de sondages, tous levés aéroportés et toutes
données brutes qu’il a acquis au cours de la période d'exploitation.

17.2. - Les rapports et leurs données rendus obligatoires par le Code Minier, deviennent
la propriété de 1’Etat à partir de leur réception. Ils sont soumis aux conditions de
confidentialité définies à l’article 99 du Code Minier. Tout autre rapport ne peut être
communiqué à des tiers sans l’accord exprès de l'investisseur.

Article 18. - RENONCIATION AU PERMIS D'EXPLOITATION

32

|
Î
;
!
|
|

18.1 - L'investisseur peut, conformément au Code Minier, renoncer en tous temps, en
totalité ou en partie à son permis d’exploitation, sans pénalité ni indemnité dans les
conditions définies par la réglementation minière.

18.2 - L’acceptation de | Administration n’a lieu qu'après paiement par
l'investisseur , de toutes sommes dues et à l’issue de La parfaite exécution, pour la
superficie abandonnée, des travaux prescrits par la réglementation en vigueur
relativement à la préservation de l’environnement et à la réhabilitation des sites.

18.3 - L’Administration des mines doit faire connaître sa réponse à la demande de
renonciation dans les deux mois qui suivent la date de constatation de réalisation des
obligations définies à l’alinéa précédent ; passé ce délai, la renonciation est réputée
acquise.

18.4  - La superficie concernée est libérée de tous droits et obligations à compter de 0
heure le lendemain du jour de la date de l’Arrêté du Ministre chargé des mines acceptant
la demande de renonciation.

A- GARANTIE GENERALE &
Article 19. - GARANTIE GENERALE ACRSRDEE PAR L'ETAT

19.1 — L'Etat garantit à l’Investisseur _. Sociétés Affiliées, conformément aux

articles 30 et 93 du Code Minier, la s ité des conditions qui lui sont offertes au titre :

©. les taux assiettes des impôls et taxes susvisés
demeurent tels qu’ils étaient à te d’attribution du permis d’exploitation, aucune
nouvelle taxe ou imposition elques natures que ce soit ne sera applicable à

-l'Investisseur, titulaire du permis d’exploitation, ce à l’exception des droits, taxes et
redevances minières.

Du régime fiscal et douanier ; à

De Ia réglementation des changes.

19.2 - Cette garantie couvre la durée de la présente Convention et ses renouvellement
éventuels.

B- REGIME FISCAL
Le régime fiscal global applicable à l’Investisseur, à ses sociétés affiliées et sous-
traitants, dans le cadre de ses opérations d’exploitation minières liées au permis

d'exploitation objet de la présent Convention se compose :

1 De taxes et redevances minières définies par le Code Minier et sa Réglementation ;

33

2 — Des dispositions générales définies par :
le Code Général des Impôts mais avec des exonérations ns spécifiques, le Code des Douanes
maïs avec des aménagements particuliers.

Article 20. - Taxes et redevances minières
L’Investisseur est assujetti au paiement des droits et taxes miniers suivants :

20.1 - Des droits fixes
L’octroi, le renouvellement, la cession des permis d’exploitation sont soumis au paiement
de droits fixes.

20.2 - Des Taxes Superficiaires Annuelles
Ces taxes sont établies en fonction de la surface du permis d’exploitation.

20.3 — Des Redevances Proportionnelles Trimestrielles
Cette redevance est calculée en pourcentage de la valeur ‘* ?? de la production
trimestrielle de FExploitation. 3

20.4 Montants et modalités de règlement des Droits ebaxes et Redevances décrites ci-

dessus. à

Le montant des droits fixes, des taxes superficé 4 et des redevances proportionnelles
dues, les modalités de règlement de ces droit&faxes et redevances sont déterminés par la
réglementation minière en la matière qui inte en annexe 4 à la présente Convention.

Article 21. - Régime fiscal ET DOUANER en phase d’eXPLOITATION
21.1 — Régime fiscal : Exonératigäiet Allègements
21.1.1 - Généralités Le)

. Pendant toute la phase d’exploitation couverte par le permis d'exploitation, le titulaire
du titre est soumis à :
l'impôt sur les bénéfices industriels et commerciaux (B.I.C) au taux de droit commun
réduit de dix points ;
l'impôt sur les revenus des valeurs mobilières (IRVM) au taux de droit commun réduit de
moitié ;
. Les bases de calcul des dépenses faites par le titulaire du permis et admises pour fin du
calcul du B.LC sont indiquées dans les articles 89 et 92 du Code Minier.

21.1.2 — Avantages fiscaux pendant la période des Travaux Préparatoires.

Pendant la période des travaux préparatoires, le titulaire du permis d'exploitation est
exonéré de la TVA pour :

34

- les équipements importés et ceux fabriqués localement à l’exclusion des biens exclus
du droit à déduction conformément aux dispositions du code des impôts ;

- les services fournis par les entreprises de géo-services et assimilées.

La durée de cette exonération ne doit excéder deux ans pour les mines à ciel ouvert et
souterraines.

Toutefois, une seule prorogation d’un an à compter de la date d’expiration du délai
d'exonération peut être accordée lorsque le niveau des investissements réalisés atteint au
moins 50% des investissements projetés.

La liste des matériels, matériaux, machines et équipements ainsi que des parties et pièces
détachées pouvant bénéficier de l'exonération prévue à l’alinéa précédent, est annexée au
permis d’exploitation dont elle fait partie intégrante.

Les matériels, matériaux, machines et équipements qui ont servi dans la phase de
recherche ou d'exploration et devant être utilisés dans la e d'exploitation, doivent
être repris dans la liste des équipements d’exploitation. 4$

21.1.3 — Avantages fiscaux pendant la période de Prfüction

. Le titulaire du permis d’exploitation bénigne exonération pendant sept ans de :

- Pimpôt minimum forfaitaire sur les profewons industrielles et commerciales

GMFPIC) ; (a)
- la contribution des patentes ; ao
- la taxe patronale et d’apprentiss: PA) et
- la taxe des biens de main mo: BM).
. Toutefois, pour les exploitatiea® dont la durée est inférieure à quatorze ans, la période

d’exonération ne peut excédéia moitié de la durée prévisionnelle de l’exploitation.

. Le titulaire du permis d’exploitation bénéficie de l'exonération des droits
d’enregistrement sur les actes portant augmentation de capital.

. Les exonérations énoncées ci-dessus courent à partir de la date de première production
commerciale.

. Sous réserve des dispositions des Conventions fiscales entre Etats dûment ratifiées, le
titulaire du permis d’exploitation est tenu de procéder à la retenue à la source sur les
sommes versées en rémunération de prestation de toute nature à des personnes n’ayant
pas d'installations professionnelles au Burkina et au reversement de ladite retenue
conformément aux dispositions du code des impôts.

21.2. - Régime Douanier et ses aménagements

21.2.1. — Pendant la période des Travaux Préparatoires

35

. Pendant la période des travaux préparatoires à l’exploitation minière, qui est de trois ans
maximum le titulaire d’un permis d’exploitation est exonéré de tous droits de douane lors
de l’importation de matériels, matières premières, matériaux, carburant et lubrifiants
destinés à la production d’énergie et au fonctionnement des véhicules ct des équipements
relatifs aux dits travaux, ainsi que leurs parties et pièces détachées à l’exception :

- de la redevance statistique ;

- du prélèvement communautaire de solidarité (PCS) ;

- du prélèvement communautaire (PC) ;

- de toutes autres taxes communautaires à venir.
. Cette exonération prend fin à la date de la première production commerciale. Ces
avantages s’étendent aux sous traitants de la société d’exploitation, sur présentation d’un
contrat conclu dans le cadre des travaux préparatoires.

21.2.2. — Pendant la période de Production C4

. En phase d’exploitation, à partir de la date de premi
titulaire du permis d’exploitation est tenu de payer.
cumulé de 7,5% prévu pour les biens entrant
tarifaire de l’Union Economique et Monétaire
l'importation de matériels, matières premiè

destinés à la production d'énergie et au foi
ainsi que leurs parties et pièces détachée.
l’exploitation. ec]

production commerciale, le

tre des droits et taxes, le taux
catégorie I de Ia nomenclature

t Africaine (UEMOA), lors de
atériaux, carburant et lubrifiants
nnement des véhicules et des équipements,
t tout le restant de la durée de vie de

. Nonobstant ce régime douanier sr@ôial, le titulaire d’un permis d'exploitation peut
demander ie bénéfice de l’Admisiän Temporaire.

. Ces avantages s'étendent aga ous traitants de la société d’exploitation, sur présentation
d’un contrat conclu dans le cäüre de l’exploitation de la mine.

. Les conditions d’obtention et d’apurement de l’admission temporaire sont déterminées
par la réglementation en vigueur.

C=REGLEMENTATION DES CHANGES
Article 22. - GARANTIES FINANCIERES ET REGLEMENTATION DES CHANGES

L’Investisseur, titulaire du permis d’exploitation, et ses sociétés affiliées sont soumis à Ja
réglementation des changes au Burkina Faso. À ce titre et sous réserve du respect des
obligations qui lui incombent, notamment en matière de réglementation des changes, il
est autorisé à :

- importer tous fonds acquis ou empruntés à l’étranger, nécessaires à l'exécution de
leurs opérations de recherche minière;

36

- transférer à l’étranger les fonds destinés au remboursement des dettes contractées à
l’extérieur en capital et intérêts ; au paiement des fournisseurs étrangers pour les biens,
et services nécessaires à la conduite des opérations ;

- transférer à l'étranger les dividendes et produits des capitaux investis ainsi que le
produit de la liquidation ou de la réalisation de leurs avoirs ;

- accéder librement aux devises.au taux du marché et convertir librement la monnaie
nationale et autres devises.

. L’Investisseur peut être autorisé par le Ministre chargé des Finances à ouvrir auprès
d’une banque intermédiaire agréée de la place ou à létranger un compte en devises pour
le traitement de ses opérations. Le fonctionnement du compte à l’étranger est soumis à la
réglementation en vigueur.

. L’Investisseur peut également, sur demande, bénéficier de l’ouverture auprès de la
Banque Centrale des Etats de FAfrique de l’Ouest (BCEAO) d’une part d’un compte de
domiciliation qui encaisse les recettes générées par la commercialisation des substances
extraites et d’autre part, d’un compte de règlements extéri qui sert aux différents
règlements des engagements financiers vis-à-vis de l'éragee

. Il est garanti, au personnel expatrié de l'investisseur gésidant au Burkina Faso, la libre
conversion et le libre transfert dans leur pays d’ori de toute ou partie des sommes qui
lui sont payées ou dues, y compris les cotisationsés iales et fonds de pension, sous
réserve de s’être acquitté des impôts et cotisatigés diverses qui lui sont applicables
conformément à la réglementation en vigueugs

©

D - REGIME ECONOMIQUE &

Article 23. — DISPOSITIONS EcaSOMIQUES

23.1.- Sous réserve des os ns de la présente Convention, l'Etat pendant toute la
durée de celle-ci, ne provoquefa, ni n’édictera à l’égard de l’Investisseur et/ou des
Sociétés affiliées ou sous-traitants, aucune mesure impliquant une restriction aux
conditions dans lesquelles la législation en vigueur à la date de la signature de la présente
Convention permet :

a) sous réserve des dispositions le l’article 6 de la présente Convention, le fibre choix des
fournisseurs ;

b) la libre importation des marchandises du matériel, les machines, équipements, pièces
de rechange et biens consommables ;

€) la libre utilisation des produits découlant des travaux d’exploitation ;

d) la libre commercialisation avec toute société ;

37

|
|

|
|
;
1
|
|
|
|
|
Î
Î
:
|
H

e) la libre circulation à travers le Burkina Faso du matériel et des biens de l’Investisseur
et/ou des Sociétés affiliées et sous-traitants ainsi que toutes substances et tous produits
provenant des activités de recherche et d’exploitation.

23.2. - Tout contrat entre l’Investisseur et une Société affiliée ou entre la l’Investisseur et
ses actionnaires ne peut être conclu à des conditions plus avantageuses que celles d’un
contrat négocié avec des tiers.

23.3. - En cas de retrait du permis d'Exploitation ou de déchéance de son titulaire ou
enfin dans le cas ou le titulaire du permis d’exploitation renonce totalement à son titre
minier, si l’Investisseur souhaite vendre les machines, appareils, engins, installations,
matériels, matériaux et équipements dont il est propriétaire, L’Investisseur ne pourra céder
ses biens à des tiers qu'après avoir accordé à l’Etat une priorité d'acquisition de ses biens
à leur valeur d’estimation au moment de la décision de cession ; ce, en application de
Particle 39 du Code Minier.

Dans les situations décrites ci-dessus, l’Investisseur laissera de plein droit à l'Etat les
bâtiments, dépendances, puits, galerie et d’une manière Que tout ouvrage installé à
perpétuelle demeure, dans les conditions prévues au De de gestion de
l’environnement et de réhabilitation des sites exploi

Ÿ

Article 24. - MODIFICATION DE LA C ENTION, CESSION DU PERMIS
D'EXPLOITATION œ

24.1 - La présente Convention est rétive aux droits et obligations de l’Investisseur
attachés au permis d'exploitation pa cession ne peut, en conséquence, donner lieu à
modification de la présente Cogfftion que dans les conditions prévues à l’article 30
alinéa 4 du Code Minier .Le fghsfert du permis entraîne également le transfert de la
convention. - -

24.2 - La cession d’actions de la Société d'Exploitation fera l’objet de dispositions
particulières dans Les statuts de ladite société.

Article 25. NON-RENONCIATION

Sauf renonciation expresse, le fait par l’Etat ou l’Investisseur de ne pas exercer tout ou
partie de ses droits et prérogatives n’équivaut pas à la renonciation à de tels droits et
prérogatives.

Article 26. - FORCE MAJEURE

26.1 Aux termes de la présente Convention doivent être entendus comme cas de force
majeure, tous événements, en dehors de contrôle raisonnable des parties et les empêchant

38

totalement ou en partie d'exécuter leurs obligations tels que tremblements de terre, grèves
extérieures à la Société d'Exploitation, émeutes, insurrections, troubles civils, sabotages,
actes de terrorisme, guerres, embargos, épidémies, inondations, incendies, foudre.

26.2.- Si une partie se trouve dans l’impossibilité d'exécuter totalement ou en partie ses
obligations découlant de la présente Convention, en raison d’un cas de force majeure tel
que défini ci-dessus, elle doit en informer l’autre partie par écrit dans les 20 jours
(maximum) suivant la survenance de 1’événement en indiquant les raisons.

26.3 - Les parties doivent prendre des mesures conservatoires nécessaires, pour
empêcher La propagation de l’événement et prendre toutes dispositions utiles pour assurer
la reprise normale des obligations affectées par la force majeure dans les plus brefs
délais.

264 - L’exécution des obligations affectées sera suspendue pendant la durée de
l'événement.

26.5- En cas de teprise des activités, la Convention sera gée d’une durée égale à
celle de la suspension. La durée maximum de la suspens est de six (06) mois ; au-delà
duquel, le contrat sera résilié automatiquement.

Article 27. - COMPTABILITE - INSPECTIONSSY RAPPORTS
27.1.- L'Investisseur s’engage pour la durée gh présente Convention :

a) A tenir une comptabilité détaillé Gafommément au plan comptable en vigueur au
Burkina Faso accompagnée des pièceadà tificatives permettant d’en vérifier l’exactitude.
Elle sera ouverte à l'inspection des réprésentants de 1’Etat spécialement mandatés à cet
effet, conformément à la législat idèren vigueur.

b) À ouvrir à l'inspection di résentants de l’Etat dûment autorisés, tous comptes ou
écritures où qu’ils se trouvent lorsqu'ils se rapportent à ses opérations au Burkina Faso.

27.2 - L’Investisseur fera vérifier annuellement à ses frais ses états financiers par un
cabinet comptable reconnu et autorisé à exercer au Burkina Faso. Le cabinet fera parvenir
une copie de ce rapport de vérification au Ministère qui se réserve le droit de procéder à
n'importe quel moment à un audit de l’Investisseur, par toute institution qui en a les
compétences.

27.3. - L'Investisseur fournira, à ses frais, au Ministère pendant la période
d’exploitation les rapports prescrits par le Code Minier et définis par la réglementation
iminière.

Seuls les représentants dûment habilités de l'Etat auront la possibilité à tout moment

d’inspecter, les installations, les équipements, le matériel, les enregistrements et les
documents relatifs aux opérations minières.

39

u
|

27.4 - L'Etat se réserve le droit de se faire assister à ses frais et à tout moment par une
structure d’inspection reconnue, afin de contrôler les renseignements que l’Investisseur,
ses Sociétés affiliées ou sous-traitants, lui auront fournis en vertu de la présente
Convention. |

27.5 - Un registre de contrôle des teneurs en métal ou en produit fini sera tenu par la
Société d'Exploitation pour chaque expédition en dehors du pays et le ministre pourra
faire vérifier et contrôler chaque inscription du registre par ses représentants dûment
autorisés.

27.6 _- Toutes les informations portées par l’Investisseur à la connaissance de l’Etat en
application de la présente Convention seront traitées conformément aux dispositions de
l'article 99 du Code Minier.

Article 28.-REGLEMENT AMIABLE &

litige qui pourrait survenir concernant l’interprétéôn ou l’application de la présente

Convention. £

Article 29. —- REGLEMENT CONTENT!

Les parties s’engagent à tenter de régler à Se Burkina Faso tout différend ou

Les parties conviennent de recourir akspositions suivantes pour régler leurs différends
ne pouvant être réglées à l'amiable Gbivant que ceux-ci sont relatifs aux matières

purement techniques où aux CS
29.1- Matières purement te@iques
Les matières purement techniques concernent notamment les engagements de travaux et

de dépenses, les programmes de recherche, les études de faisabilité, la conduite des
opérations et les mesures de sécurité.

Les parties s’engagent à soumettre tout différend ou litige touchant exclusivement à ces
matières, à un expert indépendant des parties, reconnu pour ses connaissances techniques,
choisi conjointement par les parties.

Lorsque les parties n’ont pu s'entendre pour la désignation de l’expert, chacune des
parties désignera un expert ; les deux experts s’adjoindront un troisième qu’ils
désigneront de commun accord. En cas de désaccord des deux premiers experts sur la
désignation du troisième expert, celui-ci sera désigné par le Président du Tribunal de
Grande Instance de Ouagadougou.

40

La décision par dire d’expert devra intervenir dans un délai maximum de soixante (60)
jours à compter de la date de la désignation de l'arbitre ou du troisième arbitre. Elle sera
définitive et sans appel.

La décision par dire d’expert statuera sur l’imputation des frais d’expertise.

29.2 - Pour tout différend relatif à la présente convention qui n’a pu être réglé par le
recours aux dispositions au point L. l’article 29 ci-dessus dans le délai imparti, il sera fait
application des dispositions générales du point 3. l’article 29 ci-dessous.

29.3 - Autres Matières

Pour les matières autres que purement techniques, le litige entre les parties à la présente
Convention sera :

- soumis aux tribunaux burkinabé compétents ;

- réglée par voie d'arbitrage par un tribunal afbitral constitué en vertu du droit burkinabé

ou par un tribunal arbitral international. C4

D
294 - Le règlement d’arbitrage retenu par les pariéfnrs annexé à la présente
Convention en pièce annexe n°5. &
29.5 - Jusqu'à l'intervention de la décision e, les parties doivent prendre des
mesures conservatoires qu’elles jugent néc notamment pour la protection des
personnes, des biens, de l’environnement Fexploitation.

Article 30. - LANGUE DU CONTRE ET SYSTEME DE MESURES

30.4. - La présente Convention e Chiigée en langue française. Tous rapports ou autres
documents établis ou à établir ipplication de la présente Convention doivent être
rédigés en langue française, e officielle du Burkina Faso.

30.2. - Si une traduction dans une autre langue que celle de la présente Convention est
faite, elle le sera dans le but exclusif d’en faciliter l'application. En cas de contradiction
entre le texte français et la traduction, seule la version française fait foi.

30.3. - Le système de mesure applicable est le système métrique international.

Article 31. - DROIT APPLICABLE

Le droit applicable à la présente Convention est le droit burkinabè.

TITRE VI - DISPOSITIONS FINALES

Article 32. - NOTIFICATIONS

41

|
|

- Toutes communications ou notifications prévues dans la présente Convention doivent
être faites par lettre recommandée avec accusé de réception ou par télex ou télécopie
confirmé par lettre recommandée avec accusé de réception comme suit :

a) Toutes notifications à l’Etat peuvent valablement être faites à l'adresse ci-dessous :
Pour le Burkina Faso :

à l’attention de Monsieur le Ministre Chargé de Mines

01 BP. 644 Ouagadougou 01, Burkina Faso

b) Toutes notifications à l’Investisseur doivent être faites à l’adresse ci-
dessous :.

- Tout changement d’adresse doit être notifié par écrit dans les meilleurs délais par une
partie à l’autre.

Article 33. - ENTREE EN VIGUEUR

La présente Convention entre L’Etat et FInvestisseur engÈvh vigueur pour compter de la
date de sa signature par les parties contractantes.

Fait à Ouagadougou, Q
En quatre (4) orne

le : ô

POUR L'ETAT POUR L° STISSEUR

Le Ministre chargé des Mines M_€S

ke

F

PIECE ANNEXE N° 1 +
à la Convention Minière assortie au

Permis d'Exploitation dénommé ..…...........
attribué suivant le décret ou l’arrêté n° en date du

Pouvoirs donnés par l’Investisseur au(x) signataire (s)
de la présente Convention

PIECE ANNEXE N°2
à la Convention Minière assortie au
Permis d'Exploitation dénommé

42

Texte du Décret ou de l’Arrêté attribuant le Titre Minier d'Exploitation

PIECE ANNEXE N° 4

à la Convention Minière assortie au
Permis d'Exploitation .…. dénommé .….
attribué suivant le décret ou l’arrêté n° …

PIECE ANNEXE N°3 |
à la Convention Minière assortie au |
Permis d'Exploitation …...... dénommé |
attribué suivant le décret ou l'arrêté n° en date du |
dou |
|

|

Carte Géographique du Permis d’Exploitation |
ét de sa Situation C4 |
à |

|

Texte Réglementaire fixant la valédet les modalités
de paiement des taxes et redev. minières

Ps

PIECE ANNEXE N°5
à la Convention Minière assortie au

Permis d'Exploitation .…. dénommé ............
attribué suivant Le décret ou l’arrêté n° .…et date du

règlement d’arbitrage PREVU par les parties

|
|
|

MODELE DE CONVENTION MINIERE TYPE
ASSORTI A UN PERMIS D'EXPLOITATION ARTISANALE SEMI
MECANISEE

43

CONVENTION MINIERE

ENTRE :

Le Burkina Faso Représenté par le Ministre chargé des mines, Monsieur... ayant
autorité au titre et dans les conditions de l’article 30 de la Loi N° 031-2003/AN du 8 mai
2003 portant Code Minier au Burkina Faso

(ci-après dénommé «’Etat»)

D'ÜNE PART
Et
La Société d'Exploitation Dénomination
Forme sociale .........
Capital social
Siège social  ......... C4
Représentée à la présente Convention par Ê
Noms Er
Prénoms .
Date et lieu de ne és
Qualité
Adresse dûment autorisé (s) en vertu
d’une résolution du Conseil d’admini, A de la société en date du
dont
une € copie esta annexée à la préser onvention comme annexe 1 :
Titulaire du permis d’exploitgiôn dénommé
- Attribué suivant décret - N°  endate du

et joint à la présente Convention en annexe 2

(ci-après dénommée « l’Investisseur »)

D'AUTRE PART

Préambule

Considérant que les gîtes naturels de substances minérales contenus dans le sol et le sous-

sol du Burkina Faso, de plein droit propriétés de l’Etat, jouent un rôle important dans le
développement économique du Burkina Faso,

44

Considérant que l’Etat en assure la mise en valeur en faisant appel à l'initiative privée vu
l'importance des investissements nécessaires aux travaux de recherche et d’exploitation
des substances minières,

Considérant que l’Investisseur qui est la Société d'Exploitation, titulaire du titre minier,
faisant l’objet de l’annexe 2 et localisé sur la carte figurant en annexe 3, a manifesté son
désir d’entreprendre des opérations minières d'exploitation au Burkina Faso ;

Considérant la loi N° 031-2003/AN du 8 mai 2003 portant Code Minier au Burkina Faso,
relative à la prospection, à la recherche, à l’exploitation de gîtes de substances minérales,
ainsi qu’au traitement, au transport, à la transformation et à la commercialisation des
substances minérales.

IL À ETE CONVENU CE QUI SUIT :

Article 1 :- DEFINITIONS | A4

&

- Aux fins de la présente Convention, les termes ci-agRs énumérés ont les définitions

suivantes : k
©

«Convention» ou « Convention Minière » si. la présente Convention y compris tous
avenants, et annexes ainsi que les modificatSÿs de celle-ci prises en conformité avec le
Code Minier. ©

« Durée de la période des travaux prédioires » : elle s’étend de la date d’atiribution du
titre d'Exploitation à la date de la pégmière production commerciale sans pouvoir
dépasser trois (3) années.

«Etat» signifie le A Burkina Faso, l’Administration centrale et
déconcentrée. : .

« Exploitation Minière » désigne l’activité minière qui fait suite à l’activité de recherche
minière à l’exception des activités d'exploitation artisanale qui n’impliquent pas
l’obligation d’activité de recherche préalable. Elle se déroule en deux périodes
successives :

- La période des travaux préparatoires ou période de développement,

- La période de production, qui inclue : l’extraction du minerai brut, le lavage du brut et
le raffinage des concentrés et la commercialisation. On inclue dans cette période, la
très courte période des travaux de remise en état du site minier qui peuvent avoir lieu
après l’arrêt de la production.

Elle débute à la date de la première production commerciale.

45

«Forme des Exploitations Minières » : une exploitation minière se présente dans l’une
des quatre formes définies dans le Code Minier, et qui sont en allant de la plus simple à la
plus élaborée :

- l'exploitation artisanale traditionnelle,

- l'exploitation artisanale semi-mécanisée,

- L'exploitation industrielle de petite mine,
- L'exploitation industrielle de grande mine.

« Investisseur » désigne le titulaire du titre minier, partie à la présente Convention.
«Mines» désigne l’ensemble des infrastructures de surface et souterraines nécessaires
pour l'extraction, le traitement ainsi que les installations annexes, nécessaires à
l'exploitation du gisement.

«Ministère» désigne le Ministère chargé des mines et ses démembrements.

«Opérations Minières » désigne, d’une façon générale, se opérations relatives à

l’activité minière qui sont classiquement :
- la prospection minière, EF
- la recherche minière, &

- l'exploitation minière au sens large, c’est are : les travaux préparatoires à la mise
en exploitation, l’extraction du minerai, $ sformation, son raffinage, sa
commercialisation et les travaux de fin ploitation du gisement.

«Partie» désigne l’Etat, la Société d'EéRitation dénommée dans cette Convention
l’Investisseur. £

«Périmètre» désigne le périmeni dans le permis d’exploitation ; il peut être
modifié conformément aux dep sitions du Code Minier.

« Produit » signifie tous minerais ou toutes substances minérales extraits du périmètre à
des fins commerciales dans le cadre de la présente Convention.

«Société» désigne la personne morale créée par une convention par laquelle deux ou
plusieurs personnes, voire une seule personne affecte(nt) à une activité des biens en
numéraires ou en nature, dans le but de jouir des bénéfices ou des économies pouvant en
résulter.

«Société affiliée» désigne toute personne morale qui contrôle directement ou
indirectement une partie ou est contrôlée par une personne physique ou morale qui
contrôle une partie ; il faut entendre par contrôle la détention, directe ou indirecte, du
pouvoir d'orienter ou de faire orienter la gestion et la prise de décisions par l’exercice du
droit de vote, au sein des organes délibérants.

46

«Tiers» signifie toute personne physique ou morale autre que les Parties contractantes et
les Sociétés affiliées.

«Titre Minier » désigne d’une façon générale l’arrêté ou le décret autorisant une
personne physique ou morale à exercer des activités définies de façon précise de
recherche ou d’exploitation minière .On distingue :

Titre de Recherche désigne l'arrêté autorisant des personnes physiques ou morales à
exercer des activités de recherche minière dans des conditions spécifiques (périmètre,
substances recherchées).
Titre d'Exploitation désigne le décret ou l’arrêté autorisant une Société d'Exploitation à
exercer, ans des conditions spécifiques à chaque forme d'exploitation, les activités
relevant de :

- soit de l'exploitation artisanale semi-mécanisée,

- soit l’exploitation industrielle de petite mine,

- soit l’exploitation industrielle de grande mine.

1-2. - Les définitions du Code Minicr s’appliquent aux téfmes utilisés dans la présente

Convention à moins que le contexte ne s’y oppose. érmes utilisés dans la
Convention minière ne peuvent toutefois, sous au: otif, contrevenir aux stipulations
du Code Minier. &

Article 2. - OBJET DE LA CONVENTION £

La présente Convention a pour objet de Lier les droits et obligations des parties,
définis dans le Code Minier et de gar: l’Investisseur la stabilité des conditions
qu’elle énumère expressément notargmnt au titre de la fiscalité et de la réglementation
des changes. :

Elle ne se substitue pas au Code ier mais précise éventuellement Les dispositions du
Code Minier. &

Article 3. - DESCRIPTION DES ACTIVITES DE L’INVESTISSEUR

Dans le cadre de la présente Convention les activités de l’Investisseur seront la
réalisation, à ses frais et sous sa seule responsabilité les travaux conformément à la
réglementation minière en vigueur .

Article 4. - COOPERATION DE L'ETAT

L'Etat déclare son intention de promouvoir, favoriser et encourager, conformément au
Code Minier, tous les travaux pour l’exploitation, la transformation, le raffinage et la
commercialisation des produits que recèlent le gisement, ainsi que pour rechercher de

nouvelles réserves.

Article 5. - DUREE

47

|
|
H
|
|
|
|
|
|
|
|

La présente Convention est valable à compter de la date de son entrée en vigueur pour
une durée égale à celle du permis d’exploitation objet de l’annexe 2 à la présente
Convention. Elle est renouvelable à la demande des parties pour une ou plusieurs
périodes de trois (3) ans.

La présente Convention prendra fin, avant Le terme dans les cas suivants :

- en cas de renonciation totale par l’Investisseur au titre minier objet de la présente
Convention,

- en cas de retrait dudit titre.

À- GENERALITES

Article 6. - ACHATS ET APPROVISIONNEMENTS

L’Investisseur, ses Sociétés affiliées et sous-traitants utili t autant qu’il est possible
des services et matières premières des sources locales que des produits fabriqués au
Burkina Faso dans la mesure où ces services, mg mières et produits sont

disponibles à des conditions compétitives, de prix,
Article 7.- EMPLOI DU PERSONNEL LOC,
7.1. - Pendant la durée de la présente Gien Flnvestisseur s'engage à :

employer en priorité du personnel local#fin de permettre son accession à tous les emplois
en rapport avec ses qualifications p sionnelles. À cet effet, il mettra en œuvre, en
concertation avec les instances comb£tentes de l’Etat, un plan de formation et un système
de promotion de ce personnel ;

. b) respecter la légistatidbt la réglementation du travail telles quelles résultent des
textes en vigueur, notamment en matière de sécurité et de santé au travail, de sécurité
sociale et de pratique des heures supplémentaires ;

<) remplacer au fur et à mesure le personnel expatrié qualifié par des personnels
locaux ayant acquis les mêmes formations et expériences en cours d’emploi.

Au terme de la présente Convention, ou de l’activité d’exploitation, l’Investisseur
assurera Ja liquidation de tous droits acquis ou dus au personnel.

7.2. - L'Etat s'engage à n’édicter, à l’égard de l’Investisseur, les sociétés affiliées et sous-
traitants ainsi qu’à l’égard de leur personnel aucune mesure en matière de législation du
travail ou sociale qui puisse être considérée comme discriminatoire par rapport à celles
qui seraient imposées à des entreprises exerçant une activité similaire au Burkina Faso.
De même, l'Etat garantit que ces personnels ne seront, en aucune matière , l’objet de
discrimination.

48

lité, garanties et délais de livraison.

Article 8. - GARANTIES FONCIERES ET MINIERES

8.1 - L'Etat garantit à l’Investisseur, aux sociétés affiliées et sous-traitantes que toutes Les
autorisations et mesures administratives nécessaires pour faciliter la conduite des travaux
d'exploitations seront accordées et prises avec diligence dans le respect des conditions

réglementaires générales et de celles spécifiquement prévues par la présente Convention.

8.2- L'Etat garantit à l’Investisseur l'occupation et l’utilisation de tous terrains
nécessaires aux travaux d’exploitation du ou des gisements faisant l’objet du permis
d’exploitation dans le cadre de la présente Convention à l’intérieur comme à l’extérieur
du périmètre et dans les conditions prévues par le Code Minier.

8.3 - L’Investisseur sera tenu de payer une juste indemnité aux habitants dont Le
déguerpissement s’avérerait nécessaire en vue de leurs travaux ; il en sera de même au
profit de toute personne pour toute privation de jouissance ou dommage que lesdits
travaux pourraient occasionner aux tenants des titres fonciezs, titres d’occupation, de
droits couturniers ou à tous bénéficiaires de droits mea

8.4 - En vue de réaliser les objectifs de la présente ention, l’Investisseur peut
utiliser les matériaux dont ses travaux entraînent l’éfaitage et les éléments trouvés dans
les limites du périmètre du permis d'exploitations nformément aux dispositions des
articles 65 et 68 du Code Minier. es

Article 9. EXPROPRIATION «©

L'Etat assure l’Investisseur et les soc Re affiliées qu’il n’a pas l’intention d’exproprier
leurs installations minières. ToutefqtSsi les circonstances ou une situation particulière
exigent de telles mesures, l'Etat page, conformément au droit international, à verser
aux intérêts lésés une juste ide

Article 10. PROTECTION & L'ENVIRONNEMENT

10.1- L’Investisseur préservera, les infrastructures utilisées. Toute détérioration au-delà
de l’usage normal de l'infrastructure publique, clairement attribuable à l’Investisseur, doit
être réparée par celui-ci.

10.2 - L’Investisseur s’engage :

- à prendre les mesures préconisée par l'Etude ou la Notice d’Impact Environnementale
présentée lors de la demande du permis d’exploitation.

- de faire rapport de son activité en matière de protection de l'Environnement dans les
rapports d’activités dus par le titulaire de tout titre minier en application de la
Réglementation Minière.

10.3 — l’Investisseur s’engage à ouvrir et alimenter un compte fiduciaire la Banque
Centrale des Etats de l’Afrique de lOuest, ou dans une banque commerciale du Burkina

49

Faso dans le but de servir à la constitution d’un fonds de restauration des sites miniers tel
que défini par la réglementation minière pour couvrir les coûts de la mise en oeuvre du
programme de préservation et de réhabilitation de l’environnement. Les sommes ainsi
utilisées sont en franchise de l’impôt sur les bénéfices industriels commerciaux, ceci, en
application de l’article 78 du Code Minier. L’Investisseur reconnaît être informé des
modalités d’opération et d’alimentation de ce fonds définis par la réglementation minière.

10.4 — L’Investisseur ou la Société d’Exploitation s’engage à respecter le Code de
l'Environnement, les lois connexes, tout particulièrement le Chapitre 5 : « préservation de
l’environnement » du Titre III du Code Minier, et de leurs textes d’application.

Article 11. -'TRESORS ET FOUILLES ARCHEOLOGIQUES

11.1 - Toute la richesse archéologique, tous trésors, tous autres éléments jugés de valeur,
découverts dans le cadre de l’exécution des travaux restent et demeurent la propriété
exclusive de Etat. Ces découvertes feront l’objet d’une déclaration immédiate de la part
de l’Investisseur au ministère chargé des Mines.

112 . - Si le périmètre fait déjà l’objet de fouilles arc 'giques ou devient
subséquemment l’objet de telles fouilles, l’'Investisseg$’engage à conduire les travaux
de manière à ne pas leur nuire. ES

Ÿ

B- DROITS ET OBLIGATIONS F2

Article 12.- ARRET DES TRAVAUXD XPLOITATION

12.1 -Sila Société d’ExploitationÆ@nvisage un arrêt de l’exploitation pour quelque
motif ce soit, elle en avisera par é e Ministre, pièces justificatives à l’appui.

12.2 - A défaut de réponse un délai de quarante cinq (45) jours, à compter de la
date de réception de l’avis écrit de la société d’exploitation, celle-ci pourra interrompre
ces activités.

Article 13. - DROITS DECOULANT DU PERMIS D'EXPLOITATION

L’Etat garantit à l’investisseur le droit d’utiliser l'intégralité des droits découlant du
permis d’exploitation, de ses renouvellements, et extension pendant toute la durée de sa
validité. Il s’engage à examiner dans un délai prescrit par la Réglementation Minière, les
demandes de renouvellement du permis d’exploitation. Le renouvellement est de droit si
le titulaire a satisfait aux obligations mises à sa charge par le Code Minier et ses textes
d’application.

La demande de renouvellement doit être déposée trois (03) mois avant l’expiration de la
période de validité en cours du permis.

50

Article 14 - INFORMATIONS MINIERES ET COLLECTE DE DONNEES

14.1 - À l’expiration de tout permis d’exploitation ou de son éventuelle période de
renouvellement, Pinvestisseur devra soumettre à l'Etat un rapport définitif ainsi que tous
rapports, toutes cartes, toutes carottes de sondages, tous levés aéroportés et toutes
données brutes qu’il a acquis au cours de la période d'exploitation.

14.2. - Les rapports et leurs données rendus obligatoires par le Code Minier, deviennent
la propriété de l’Etat à partir de leur réception. Ils sont soumis aux conditions de
confidentialité définies à l’article 99 du Code Minier. Tout autre rapport ne peut être
communiqué à des tiers sans l’accord exprès de l'investisseur,

Article 15.- RENONCIATION AU PERMIS D'EXPLOITATION

15.1 - L’Investisseur peut, conformément au Code Minier, renoncer en tous temps, en
totalité ou en partie à son permis d’exploitation, sans pénalité ni indemnité dans les
conditions définies par la régiementation minière.

.15.2 - L’acceptation de Administration n’a lieu près paiement par
Pinvestisseur , de toutes sommes dues et à l’issue di arfaite exécution, pour la
superficie abandonnée, des travaux prescrits par 114 ementation en vigueur
relativement à la préservation de l'environnemenfot à la réhabilitation des sites.

15.3 - L’Administration des mines doit connaître sa réponse à la demande de
renonciation dans les deux mois qui suiv date de constatation de réalisation des
obligations définies à l’alinéa précédents assé ce délai, la renonciation est réputée
acquise.

i
15.4 - La superficie conceméeésr libérée de tous droits et obligations à compter de O |
heure le lendemain du jour date de l’Arrêté du Ministre chargé des mines :
acceptant fa demande de rena@sr tion. ;
- - - - |

Î

|

A- GARANTIE GENERALE |
Article 16. - GARANTIE GENERALE ACCORDEE PAR L'ETAT

16.1 -— L'Etat garantit à FInvestisseur et à ses Sociétés Affiliées, conformément aux
articles 30 et 93 du Code Minier, la stabilité des conditions qui lui sont offertes au titre :

Du régime fiscal et douanier ; à ce titre, les taux assiettes des impôts et taxes susvisés

demeurent tels qu’ils étaient à la date d’attribution du permis d’exploitation, aucune
nouvelle taxe ou imposition de quelques natures que ce soit ne sera applicable à |

51

l’Investisseur, titulaire du permis d’exploitation, ce à l'exception des droits, taxes et
redevances minières ;

De la réglementation des changes:

16.2 — Cette garantie couvre la durée de la présente Convention et ses renouvellements

éventuels. -

B- REGIME FISCAL
Î

Le régime fiscal global applicable à l’Investisseur, à ses sociétés affiliées et sous- i

traitants, dans le cadre de ses opérations d’exploitation minières liées au permis |
d’exploitation objet de la présente Convention se compose :

2- Des dispositions générales définies par :
- le Code Général des Impôts mais avec des exonérati neiiques,
- le Code des Douanes mais avec des eméatgement rule.

1 — De taxes ef redevances minières définies par le Code Minier et sa Réglementation ; |
|
|

L'Investisseur est assujetti au paiement des dro taxes miniers suivants :

Article 17. - Taxes et redevances minières Le

17.1 - Des droits fixes &

L’octroi, le renouvellement, la cession des{pérmis d’expioitation sont soumis au paiement
de droits fixes. &

17.2 - Des Taxes Superficiaires Îles

Ces taxes sont établies en foncti la surface du permis d'exploitation.

17.3 -— Des Redevances Propdf$bnnelles Trimestrielles
Cette redevance est calculée en pourcentage de la valeur ‘’FOB”? de la production
trimestrielle de l’Exploitation.

17.4 Montants et modalités de règlement des Droits, Taxes et Redevances décrites ci-
dessus.

Le montant des droits fixes, des taxes superficiaires et des redevances proportionnelles
dues, les modalités de règlement de ces droits, taxes et redevances sont déterminés par la

réglementation mirière en la matière qui est jointe en annexe 4 à la présente Convention.

Article 18.- Régime fiscal ET DOUANIER en phase d’eXPLOITATION

18.1 — Régime fiscal : Exonérations et Allègements

181.1.1 -— Généralités

52
Pendant toute la phase d'exploitation couverte par le permis d’exploitation, le titulaire du
titre est soumis à :

- impôt sur les bénéfices industriels et commerciaux (B.I.C) au taux de droit commun
réduit de dix points ;

- l'impôt sur les revenus des valeurs mobilières (IRVM) au taux de droit commun
réduit de moitié ;

Les bases de calcul des dépenses faites par le titulaire du permis et admises pour fin du
calcul du B.I.C sont indiquées dans les articies 89 et 92 du Code Minier.

18.1.2 — Avantages fiscaux pendant la période de Production
. Le titulaire du permis d'exploitation bénéficie d’une exonération pendant sept ans de :

- l'impôt minimum forfaitaire sur les professions industrielles et commerciales
(MFPIO) ;

- la contribution des patentes : C4
- la taxe patronale et d’apprentissage (TPA) et re
- la taxe des biens de main morte (TBM). _
. Toutefois, pour les exploitations dont la durée férieure à quatorze ans, la période

d’exonération ne peut excéder la moitié de la ee prévisionnelle de l’exploitation.

. Le titulaire du permis d’exploitation bénéfigie de l’exonération des droits
d’enregistrement sur les actes portant augénëntation de capital.

- Sous réserve des dispositions des Cantions fiscales entre Etats dûment ratifiées, le
titulaire du permis d’exploitation es{fenu de procéder à la retenue à la source sur les
sommes versées en rémunératio Éeprestation de toute nature à des personnes n’ayant
pas d'installations professionn au Burkina et au reversement de ladite retenue
conformément aux dispositio@g du code des impôts.

18.2. - Régime Douanier et ses aménagements

. Le titulaire du permis &’exploïtation est tenu de payer au titre des droits ct taxes, le taux
cumulé de 7,5% prévu pour les biens entrant dans la catégorie I de la nomenclature
tarifaire de l’Union Économique et Monétaire Ouest Africaine (UEMOA), lors de
l'importation de matériels, matières premières, matériaux, carburant et lubrifiants
destinés à la production d’énergie et au fonctionnement des véhicules et des équipements,
ainsi que leurs parties et pièces détachées durant tout le restant de a durée de vie de
l'exploitation.

>

. Nonobstant ce régime douanier spécial, le titulaire d’un permis d’exploitation peut
demander le bénéfice de l”’ Admission Temporaire.

. Ces avantages s’étendent aux sous traitants de la société d’exploitation, sur présentation
d’un contrat conclu dans le cadre de l’exploitation de la mine.

53

© - accéder librement aux devises au taux du map et convertir librement la monnaie

. Les conditions d'obtention et d’apurement de l’admission temporaire sont déterminées
par la réglementation en vigueur.

C—REGLEMENTATION DES CHANGES
Article 19. - GARANTIES FINANCIERES ET REGLEMENTATION DES CHANGES

L’Investisseur, titulaire du permis d'exploitation, et ses sociétés affiliées sont soumis à la
réglementation des changes au Burkina Faso. A ce titre et sous réserve du respect des
obligations qui lui incombent, notamment en matière de réglementation des changes, il
est autorisé à :

- importer tous fonds acquis ou empruntés à l’étranger nécessaires à l'exécution de
leurs opérations de recherche minière;

- transférer à l’étranger les fonds destinés au remboursement des dettes contractées à
l’extérieur en capital et intérêts ; au paiement des fourni étrangers pour les biens,
et services nécessaires à la conduite des opérations ; ù

- transférer à Pétranger les dividendes et produits de$ apitaux investis ainsi que le
produit de la liquidation ou de la réalisation de 1 avoirs ;

nationale et autres devises.

d’une banque intermédiaire agréée de 1. (ce ou à l’étranger un compte en devises pour
le traitement de ses opérations. Le fondé nnement du compte à l'étranger est soumis à la
réglementation en vigueur. O

- L’Investisseur peut être autorisé par por chargé des Finances à ouvrir auprès

. L’Investisseur peut énienen gente bénéficier de l’ouverture auprès de la
Banque Centrale des Etats de ique de l’Ouest (BCEAO) d’une part d’un compte de
domiciliation qui encaisse les Yecettes générées par la commercialisation des substances
extraites ct d’autre part, d’un compte de règlements extérieurs qui sert aux différents
règlements des engagements financiers vis-à-vis de l'étranger.

. Il est garanti, au personnel expatrié de l’Investisseur résidant au Burkina Faso, la libre
conversion et le libre transfert dans leur pays d’origine de toute ou partie des sommes qui
lui sont payées ou dues, y compris les cotisations sociales et fonds de pension, sous
réserve de s’être acquitté des impôts et cotisations diverses qui lui sont applicables
conformément à la réglementation en vigueur.

D - REGIME ECONOMIQUE
Article 20. — DISPOSITIONS ECONOMIQUES

20.1.- Sous réserve des dispositions de la présente Convention, Etat pendant toute la
durée de celle-ci, ne provoquera, ni n’édictera à l’égard de l’Investisseur et/ou des

54

Î
Î
j
Î

Sociétés affiliées ou sous-traitants, aucune mesure impliquant une restriction aux
conditions dans lesquelles la législation en vigueur à la date de la signature de la présente
Convention permet :

a) sous réserve des dispositions le l’article 6 de la présente Convention, Le libre choix des
fournisseurs ;

b) la libre impoïtation des marchandises du matériel, les machines, équipements, pièces
de rechange et biens consommables ;

©) la libre utilisation des produits découlant des travaux d’exploitation ;
d) fa libre commercialisation avec toute société ;

e) La libre circulation à travers le Burkina Faso du matériel et des biens de l’Investisseur
et/ou des Sociétés affiliées et sous-traitants ainsi que toutes substances et tous produits
provenant des activités de recherche et d’exploitation.

20.2. - Tout contrat entre l’Investisseur et une Société ée ou entre la l’Investisseur et
ses actionnaires ne peut être conclu à des conditions pbs avantageuses que celles d’un
contrat négocié avec des tiers. ÿ

20.3. - En cas de retrait du permis d'Exploitatigà 8u de déchéance de son titulaire ou
enfin dans le cas ou le titulaire du permis d’ itation renonce totalement à son titre
minier, si l’Investisseur souhaite vendre 1: achines, appareils, engins, installations,
matériels, matériaux et équipements dont West propriétaire, l’Investisseur ne pourra céder
ses biens à des tiers qu'après avoir a 6 à l’Etat une priorité d’acquisition de ses biens
à leur valeur d’estimation au momeyrtge la décision de cession ; ce, en application de
l’article 39 du Code Minier. LA

Dans les situations décrites cjadessus, l’Investisseur laissera de plein droit à l’Etat les
bâtiments, dépendances, puits” galerie et d’une manière générale tout ouvrage installé à
perpétuelle demeure, dans les conditions prévues au programme de gestion de
l’environnement et de réhabilitation des sites exploités.

Article 21.- MODIFICATION DE LA CONVENTION,
CESSION DU PERMIS D'EXPLOITATION

21.1 - La présente Convention est relative aux droits et obligations de l’Investisseur
attachés au permis d’exploitation . La cession ne peut, en conséquence, donner lieu à
modification de la présente Convention que dans les conditions prévues à l’article 30
alinéa 4 du Code Minier .Le transfert du permis entraîne également le transfert de la
convention.

55

21.2 - La cession d’actions de la Société d'Exploitation fera l’objet de dispositions
particulières dans les statuts de ladite société.

Article 22.- NON-RENONCIATION

Sauf renonciation expresse, le fait par l'Etat ou l’Investisseur de ne pas exercer fout ou
partie de ses droits et prérogatives n’équivaut pas à la renonciation à de tels droits et
prérogatives.

Article 23. - FORCE MAJEURE

23.1 Aux termes de la présente Convention doivent être entendus comme cas de force
majeure, tous événements, en dehors de contrôle raisonnable des parties et les empêchant
totalement ou en partie d'exécuter leurs obligations tels que tremblements de terre, grèves
extérieures à la Société d'Exploitation, émeutes, insurrections, troubles civils, sabotages,
actes de terrorisme, guerres, embargos, épidémies, inondatigns, incendies, foudre.

23.2.- Si unc partie se trouve dans l’impossibilité d’exé Sr totalement ou en partie ses
obligations découlant de la présente Convention, en n d’un cas de force majeure tel
que défini ci-dessus, elle doit en informer l’autre paie par écrit dans les 20 jours
(maximum) suivant la survenance de l'événemenfeà indiquant les raisons.

23.3 - Les parties doivent prendre des mes nservatoires nécessaires, pour
empêcher la propagation de l'événement ndre toutes dispositions utiles pour assurer
la reprise normale des obligations affectéetbar la force majeure dans les plus brefs
délais.

23.4 - L’exécution des obligations @ctées sera suspendue pendant la durée de
l'événement.

-23.5- En cas de reprise des bites, la Convention sera prorogée d’une durée égale à -
celle de la suspension. La durée maximum de la suspension est de six (06) mois ; au-delà
duquel, le contrat sera résilié automatiquement.

Article 24. - COMPTABILITE - INSPECTIONS ET RAPPORTS

24.1.- L’Investisseur s’engage pour la durée de la présente Convention :

2) À tenir une comptabilité détaillée conformément au plan comptable en vigueur au
Burkina Faso accompagnée des pièces justificatives permettant d’en vérifier l'exactitude.
Elle sera ouverte à l'inspection des représentants de L’Etat spécialement mandatés à cet

effet, conformément à la législation en vigueur.

b) A ouvrir à l'inspection des représentants de l’Etat dûment autorisés, tous comptes ou
écritures où qu’ils se trouvent lorsqu'ils se rapportent à ses opérations au Burkina Faso.

56

24.2.- L’Investisseur fournira, à ses frais, au Ministère pendant la période d’exploitation
les rapports prescrits par le Code Minier et définis par la réglementation minière.

Seuls les représentants dûment habilités de l’Etat auront la possibilité à tout moment
d’inspecter, les installations, les équipements, le matériel, les enregistrements et les
documents relatifs aux opérations minières.

24.3 - L'Etat se réserve le droit de se faire assister à ses frais et à tout moment par une
structure d'inspection reconnue, afin de contrôler les renseignements que l’Investisseur,
ses Sociétés affiliées ou sous-traitants, lui auront fournis en vertu de la présente
Convention.

24.4 - Un registre de contrôle des teneurs en métal ou en produit fini sera tenu par la
Société d’Exploitation pour chaque expédition en dehors du pays et le ministre pourra
faire vérifier et contrôler chaque inscription du registre par ses représentants dûment
autorisés.

24.5 _- Toutes les informations portées par l’Investiss, la connaissance de l’Etat en
application de la présente Convention seront traitées ormément aux dispositions de
l’article 99 du Code Minier.

©
Nù
É

Article 25. - RÈGLEMENT AMraBLr ©

Les parties s’engagent à tenter de ré, l'amiable au Burkina Faso tout différend ou
litige qui pourrait survenir concernépt l'interprétation ou l’application de la présente
Convention.

Article 26. - REGLEMENT CONTENTIEUX

Les parties conviennent de recourir aux dispositions suivantes pour régler leurs différends
ne pouvant être réglées à l’amiable, suivant que ceux-ci sont relatifs aux matières
purement techniques ou aux autres matières.

26.1- Matières purement techniques

Les matières purement techniques concernent notamment les engagements de travaux et
de dépenses, les programmes de recherche, les études de faisabilité, la conduite des
opérations et les mesures de sécurité.

Les parties s'engagent à soumettre tout différend ou litige touchant exclusivement à ces
matières, à un expert indépendant des parties, reconnu pour ses connaissances techniques,
choisi conjointement par les parties.

57

Lorsque les parties n’ont pu s'entendre pour la désignation de l’expert, chacune des
parties désignera un expert ; les deux experts s’adjoindront un troisième qu’ils
désigneront de commun accord. En cas de désaccord des deux premiers experts sur la
désignation du troisième expert, celui-ci sera désigné par le Président du Tribunal de
Grande Instance de Ouagadougou.

La décision par dire d’expert devra intervenir dans un délai maximum de soixante (60)
jours à compter de la date de la désignation de l’arbitre ou du troisième arbitre. Elle sera
définitive et sans appel.

La décision par dire d’expert statuera sur l’imputation des frais d’expertise.

26.2- Pour tout différend relatif à la présente convention qui n’a pu être réglé par le
recours aux dispositions au point 1. l’article 29 ci-dessus dans le délai imparti, il sera fait
application des dispositions générales du point 3. l’article 29 ci-dessous.

26.3 - Autres Matières

Pour les matières autres que purement techniques, Le ge les parties à la présente
Convention sera Æ

- soumis aux tribunaux burkinabé compétents.

- réglée par voie d’arbitrage par un tribunal af constitué en vertu du droit
burkinabé ou par un tribunal afbitral intern: 1.

264 - Le règlement d’arbitrage retenu p parties sera annexé à la présente
Convention en pièce annexe n°5. &

26.5 - Jusqu’à l'intervention de la détision finale, les parties doivent prendre des
mesures conservatoires qu’elles j t nécessaires notamment pour la protection des
personnes, des biens, de l’envirffiement et de l’exploitation.

Article 27.--LANGUE DU SNTRAT ET SYSTEME DE MESURES

27.1. - La présente Convention est rédigée en langue française. Tous rapports ou autres
documents établis ou à établir en application de la présente Convention doivent être
rédigés en langue française, langue officielle du Burkina Faso.

27.2. - Si une traduction dans une autre langue que celle de la présente Convention est
faite, elle le sera dans le but exclusif d’en faciliter l’application. En cas de contradiction
entre le texte français et la traduction, seule la version française fait foi.

27.3. - Le système de mesure applicable est le système métrique international.

Article 28. - DROIT APPLICABLE

Le droit applicable à la présente Convention est le droit burkinabé.

58

Î
l

Article 29. - NOTIFICATIONS

- Toutes communications ou notifications prévues dans la présente Convention doivent
être faites par lettre recommandée avec accusé de réception ou par télex ou télécopie
confirmé par lettre recommandée avec accusé de réception comme suit :

a) Toutes notifications à l’Etat peuvent valablement être faites à l’adresse ci-dessous :
Pour le Burkina Faso

à l'attention de Monsieur le Ministre Chargé de Mines
01 BP. 644 Ouagadougou 01, Burkina Faso

b) Toutes notifications à l’Investisseur doivent être CS ci-

dessous :.
&

- Tout changement d’adresse doit être notifié par écridäns les meilleurs délais par une
partie à l’autre. kP

S
Article 30. - ENTREE EN VIGUEUR &

La présente Convention entre l’Etat et l’H Kklisseur entre en vigueur pour compter de la
date de sa signature par les parties coins tes.

Fait à Ouagadougoi
En quatre (4) excnres originaux

le
POUR L'ETAT © POUR L’INVESTISSEUR
Le Ministre chargé des Mines M

PIECE ANNEXE N° 1
à la Convention Minière assortie au Permis d'Exploitation Artisanale semi
mécanisé ….dénommé

à.

59

Pouvoirs donnés par l’Investisseur au(x) signataire (s)
de la présente Convention

PIECE ANNEXE N°2

à la Convention Minière assortie au

Permis d’Exploitation +... dénommé ..............
attribué suivant le décret ou l’arrêté n° … en date du

Texte du Décret ou de l’Arrêté attribuant le Titre Minier d'Exploitation

PIECE ANNEXE N° 3

à la Convention Minière assortie au

Permis d'Exploitation ..:...... dénommé …
attribué suivant Le décret ou l’arrêté n° …en date du

Carte Géographique du Permis d’Exploitatior®
et de sa Situation ©

PIECE ANNEXE N° 4
à la Convention Minière assortie @

Permis d'Exploitation …. dénofgnié
attribué suivant le décret ou LA

LE

Texte Réglementaire fixant la valeur et les modalités
de paiement des taxes et redevances minières

PIECE ANNEXE N°5

à la Convention Minière assortie au
Permis d'Exploitation …. dénommé .
attribué suivant le décret ou l’arrêté n° .

60

règlement d'arbitrage PREVU par les parties

61

